United States Court of Appeals
                        For the First Circuit


No. 21-1227

                              JOHN DOE,

                        Plaintiff, Appellant,

                                  v.

                       STONEHILL COLLEGE, INC.,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Leo T. Sorokin, U.S. District Judge]


                                Before

                      Gelpí, Lipez, and Howard,
                           Circuit Judges.


     Timothy C. Woodcock, with whom Janna L. Gau and Eaton Peabody
were on brief, for appellant.

     Christopher M. Iaquinto, with whom Philip J. Catanzano,
Timothy D. Andrea, and Holland & Knight LLP were on brief, for
appellee.


                          December 14, 2022
          LIPEZ,    Circuit    Judge.      John   Doe   was    expelled   from

Stonehill College for violating its sexual misconduct policy by

engaging in "nonconsensual sexual intercourse."               Seeking redress

for what he alleges was an unfair and biased disciplinary process,

Doe filed suit against Stonehill asserting, inter alia, breach of

contract, sex discrimination in violation of Title IX, negligence,

and defamation.     In a thoughtful decision, the district court

concluded that Doe's allegations were insufficient to support any

of his claims, and it dismissed his complaint in its entirety

pursuant to Federal Rule of Civil Procedure 12(b)(6).                 Doe v.

Stonehill Coll., Inc., No. 20-10468-LTS, 2021 WL 706228 (D. Mass.

Feb. 23, 2021), at *1.        After review of the operative complaint

and related materials, we reverse dismissal of the breach-of-

contract claim but otherwise affirm the decision of the district

court.

                                    I.

          Because Doe appeals the dismissal of his complaint, "we

rehearse the facts as they appear in the plaintiff['s] complaint[]

(including   documents    incorporated       by    reference       therein)."

Hochendoner v. Genzyme Corp., 823 F.3d 724, 728 (1st Cir. 2016).

Here, we consider Doe's complaint, Stonehill's sexual misconduct

policy -- titled "S1.14 Opposition to Sexual and Gender-Based

Misconduct   and   Interpersonal    Violence"     ("the   policy"    or   "the




                                   - 2 -
sexual misconduct policy"1) -- and documents produced as part of

Stonehill's investigation into Doe's conduct.2

A. The Relationship between John Doe and Jane Roe

           Doe was admitted to Stonehill's class of 2021 in the

spring of 2017.    He subsequently joined a Facebook group for his

class, where he met Jane Roe.           They began to exchange messages

through Snapchat, text, and Facebook.              Once on campus, they

continued to exchange messages and saw each             other    in person

numerous times.

           In   October   2017,   the    pair's   relationship   "grew   to

include sexual intimacy."     Compl. ¶ 35.        The complaint describes

three sexual encounters prior to the incident at the heart of this

case.    Each involved Doe "us[ing] his fingers to stimulate" Roe,

with Roe "physically communicat[ing] her consent by removing her

clothing, allowing him to fondle her and to rub her bare skin, and

by making her vagina more accessible to him."         Id.   ¶ 38; see also

id. ¶¶ 41, 44.    In at least the first two encounters, Doe asked

Roe "if she wanted him to proceed" after he had already been


     1 We refer to "the sexual misconduct policy" for simplicity,
although the policy has broader coverage.
     2 The policy and the investigation documents were attached to
Doe's amended complaint, Stonehill's motion to dismiss, or Doe's
opposition, and they were considered by the district court with
the parties' acquiescence. See Stonehill Coll., 2021 WL 706228,
at *1 & n.2. Neither party challenges the authenticity of these
documents or argues that their consideration at this stage is
improper.


                                  - 3 -
digitally stimulating her.        Id. ¶¶ 38, 41.         The first time, Roe

responded that she did.         Roe subsequently asked Doe during that

first encounter      to stop "because she had once been               sexually

assaulted," and "Doe did stop as requested."               Id. ¶ 40. In the

second encounter, when Doe asked for "permission to proceed," Roe

responded with "the same physical cues as on the first incident

and, when she wanted him to stop, she told him to stop, and he

did."    Id. ¶ 41.     In the third encounter, Doe "[a]gain" initiated

the sexual activity without first asking permission, "but [Roe]

presented the same physical cues from prior interactions that she

wanted him to proceed to digitally stimulate her." Id. ¶ 44.

B.   The November 19th Incident

            In the early morning hours of November 19, 2017, Doe

received a Snapchat message from Roe stating that she was scared

to walk back to her room alone from another dormitory, New Hall.

Doe offered to walk her back, and she accepted the offer.                    Doe

approached New Hall, but after receiving no response to a message

asking   Roe   about    her   location,   he   started    to   walk   to   Roe's

dormitory.     He soon received another message from Roe saying that

she had been talking to an ex-boyfriend on the phone and that she

had made it back to her dorm.        After Doe walked to Roe's room and

knocked on her door, she opened the door and invited him in.

            Roe lay down on her bed, and Doe joined her.              Roe then

got up, removed her t-shirt to switch to a tank top and a fleece


                                    - 4 -
pullover, and returned to lay next to Doe.      Doe began rubbing Roe's

back "and then moved his hand to her vagina and began to digitally

stimulate her."    Compl. ¶ 58.     Roe began to make moaning noises

and, when Doe stopped, "Roe rolled onto her back and made her

vagina more accessible to him," which Doe believed was intended

"to make it easier for him to continue stimulating her."        Id.   Doe

asked Roe if she liked what he was doing, and she did not respond

but "continued to make the moaning noises."              Id. ¶ 59.    Doe

continued to touch Roe, but after a short time he asked if she

wanted him to stop.     Again, Roe did not respond.         Instead, she

rolled over so her back was to Doe and "began breathing heavily."

Id.   Doe asked if Roe was okay, and she responded "it's not you.

It's ok."    Id. ¶¶ 62, 263(I).     Roe then rolled over toward Doe,

and believing that she had gone to sleep, Doe left.

            Later that morning, Doe received Snapchat messages from

Roe stating "things like, 'what just happened?'[,] 'that wasn't

consensual,' and[] 'that wasn't ok.'"        Id. ¶ 65.    Doe responded:

"Please forgive me for being a drunken idiot.         I'd never want to

hurt you."   In a second message, he wrote: "I'm so really sorry I

know I fucked up, I totally misread the situation.         What can I do

to make it right?"    Id. ¶ 70.   Doe avers that neither message was

true because he "had not been drinking on the evening of November

18-19[,] [h]e was entirely sober," and he "did not mistake the

physical cues Jane Roe sent him."         Id. ¶ 71.   Rather, he claims


                                  - 5 -
that he was puzzled and alarmed by her messages but accepted

responsibility to make Roe "feel better about herself" because he

knew that she "lacked self confidence and often felt vulnerable."

Id. ¶¶ 66, 68, 72.

          The next day, November 20, Roe filed a sexual misconduct

complaint against Doe.     Michael Labella, Director of Community

Standards at Stonehill, sent Doe a letter that same day informing

him that an incident report had been filed and that a no-contact

order was in place between him and Roe.

C.   Roe's Complaint

          On   November   21,   Roe   met   with   Stonehill's   Title   IX

Coordinator3, Lily Krentzman, and provided a written statement.4

In her statement, Roe described Doe as "a boy on the football team

[with whom] I had previously made out sober twice in my room."

Compl. ¶ 95.   With respect to her interaction with Doe on November

19, she described the incident as follows.          When Doe arrived at

her room, "she told him that she was 'drunk' and 'tired' and did



     3  Title IX prohibits sex discrimination by educational
institutions that receive federal financial assistance.  See 20
U.S.C. § 1681(a). Such institutions are required to designate a
"Title IX Coordinator" to "coordinate [their] efforts to comply
with" the statute. 34 C.F.R. § 106.8(a).
     4 Roe's statement was quoted, apparently in full, in a memo
to file prepared by Krentzman that was attached as an exhibit to
the final report submitted by Stonehill's Title IX investigators.
See infra. Krentzman reported that Roe had submitted her statement
in writing because "[s]he was too nervous to speak."


                                 - 6 -
not 'want to do anything.'"    Id. ¶ 96(D).   She then told him that

she was going to bed, lay down, and closed her eyes.       Doe tried to

kiss her, and she stated, again, "stop, I'm drunk.         I don't want

to do anything with you."     Id. ¶ 96(E)-(F).    Doe started rubbing

her back and her thigh and Roe started to fall asleep, but she

described feeling "completely shocked, awake, startled, and[]

taken aback," when Doe "moved his hand down [her] thigh quickly

and brushed against [her] vagina."      Id. ¶ 96(G)-(H).     She pushed

Doe away and said "I don't want to," but "then he started fingering

[her]."   Roe added that "she was 'too drunk to fight him off.'"

Id. ¶ 96(I)-(J).   Roe stated that she told Doe three or four more

times to stop and that "I don't want this," but he continued.       Id.

¶ 96(K). Eventually, Roe "jumped to some sort of last ditch effort

to save myself [and] started crying [and] hyperventilating" until

she pretended to fall asleep and Doe left.       Id. ¶ 96(L).

          The next day, November 22, Labella informed Doe by letter

that Stonehill would be investigating the incident and that Roe

alleged that Doe had violated a provision of the college's sexual

misconduct   policy   by    engaging    in    "nonconsensual     sexual

intercourse"5 with her.       The letter noted that two Title IX


     5 The policy defines nonconsensual sexual intercourse as "the
penetration, no matter how slight, of the vagina or anus with any
body part or object, or oral penetration by a sex organ of another
person, without the consent of the victim."     Under the policy,
"[c]onsent" is defined in part to "mean[] informed, freely, and
voluntarily    given    agreement,   communicated    by    clearly


                                - 7 -
investigators,    David       Bamford     and    Shayla          Jordan,         would   be

conducting the investigation.

D. Stonehill's Investigation

         Stonehill's sexual misconduct policy provides for an

investigative model encompassing the following steps:

    1.   A   report     of     sexual     misconduct        is    referred         to    the

         college's Title IX investigators.                     The student accused

         of sexual misconduct must be notified of the report.

    2.   Both     the     complainant         and        respondent         may       submit

         "potential       witness     names     and      questions         to    be    asked

         during    the       investigative      process."              The       Title    IX

         investigators         have     the     discretion            to    assess       the

         "appropriateness and relevance" of such submissions.

    3.   Both parties have the right to "be informed of all

         witnesses being interviewed."

    4.   After completing their investigation but before making

         their recommendation, the investigators "will offer to

         meet with [the parties] separately to discuss . . . the

         facts    gleaned      in   the    matter        and     to    offer      a   final

         opportunity to the parties to ensure both have been

         afforded       the    opportunity          to    present          all    relevant

         witnesses and evidence before the finding is reached."


understandable words or actions, to participate in each form of
sexual activity."


                                      - 8 -
     5.   Both parties will "[b]e allowed to review and respond to

          pertinent evidence received" and "to review and respond

          to the investigative report before it is submitted to

          the Ass[ociate] Vice President for Student Affairs/Dean

          for Students ['AVPSA']."6

     6.   After "the facts that will be used to reach the outcome

          are shared with the parties," the investigators will

          submit a final report to the AVPSA.               The final report

          "will contain factual findings and a recommendation of

          responsibility    as    to   the   original    claim   and/or    any

          lesser offense."

     7.   In making their final recommendation to the AVPSA, the

          investigators    apply a     preponderance        of the evidence

          standard and "must consider the totality of the evidence

          presented."

     8.   The AVPSA "will determine if the facts gleaned in the

          investigation . . . align with the findings offered by

          the   [i]nvestigator[s]      and    will   then   issue   a   formal

          decision   in   the    matter,     including   sanctions."       The

          parties must be notified within five business days, in

          writing, of the AVPSA's decision.



     6 These two rights were added to Stonehill's policy in a
revised version dated December 2017. The parties presume that the
revised policy applies to Doe's case, and we therefore do likewise.


                                  - 9 -
      9.     Either party "may submit a request for an appeal" of the

             AVPSA's    decision   to   the   Vice    President    for   Student

             Affairs.

             On November 29, ten days after the incident, the Title

IX   investigators      interviewed     Roe   for    the   first   time.     The

investigators reported that, in the interview, Roe "stated that

her written statement contained her account of the incident and

that she preferred not to re-tell the details of the incident."

However, according to the investigators' report, see infra, "[s]he

did agree to answer questions about the statement and incident."

In the interview, Roe reiterated the characterization of her

relationship with Doe that was included in her written statement

-- i.e., that they were "surface level friends" who had "made out"

twice in her room -- and she again failed to report that the

previous encounters involved consensual digital penetration of her

vagina.7

             Doe was interviewed on December 8 with his attorney

present. He also provided a written statement to the investigators

that described his interactions with Roe throughout the fall of

2017.      Doe's complaint does not specify what the investigators

told him about the content of their interview of Roe, but his


      7As described infra, Roe acknowledged in a later interview
with the investigators that the "previous encounters in her room
involved consensual sexual contact" that "includ[ed] digital
penetration of her vagina."


                                    - 10 -
description of what he told the investigators includes responses

to details of Roe's account.8        The investigators also informed Doe

that Roe had provided a witness (Witness #2) who could confirm

that Doe was in Roe's dorm room that night.                 Doe identified a

witness (Witness #1) who could corroborate that he had not been

drinking that night.       Doe understood the investigators to say they

were unlikely to interview either witness, although both were later

interviewed.

           On December 20, the investigators informed Doe that the

"interview phase" of the investigation had concluded and asked to

meet with him to review the case before they prepared their report.

However, as described infra, when the investigators met with Roe

on   December   28    to    review    their     findings,    they   evidently

requestioned her based on the version of events obtained from Doe

on December 8.       It was apparently during this second interview

that Roe first admitted that the "previous encounters in her room

involved   consensual      sexual    contact"   that   "includ[ed]   digital

penetration of her vagina." On January 12, 2018, the investigators

reviewed their factual findings with Doe and his attorney over the



     8 For example, Doe alleges that he told the investigators
that, "at no point did Jane Roe 'pull away, ask [John Doe] to
stop,'" "'or protest in any manner.'" Compl. ¶ 263(F) (alteration
in original). In his brief on appeal, Doe indicates that, before
his interview, he received a copy of the memo drafted by Krentzman,
Stonehill's Title IX Coordinator, which included Roe's written
statement.


                                     - 11 -
phone and said they would be preparing and forwarding a written

report of the disputed and undisputed facts.       On January 23, the

investigators sent Doe their written findings of fact and gave him

seven days to submit a response.

            The written findings document, which spanned five pages,

contained background information on the investigation, several

provisions from the sexual misconduct policy, and "Findings of

Fact" consisting of summaries of witness interviews, including the

interviews of Witness #1 and Witness #2.     The investigators stated

that Roe had described the pair's relationship as "surface level

friends" who "would say 'hello' if they saw each other on campus."

In the passage recounting their past intimate activity, Roe was

quoted as saying that "the two occasions when she 'made out' with

[Doe] in her residence hall room were in late September or early

October."    In the next sentence, however, the investigators stated

that Roe had "clarified" that the previous encounters in her room

"involved consensual sexual contact, including digital penetration

of   her   vagina."   The   written   findings   also   reported   Roe's

contention that she was drunk on the night of November 18-19, "but

'not slipping over myself' drunk."       She had elaborated that, "on

a scale of one to ten, with ten being very drunk[,] she was probably

a six."

            After reviewing this document, Doe and his attorney

asked that the final report make explicit that Roe had admitted to


                                - 12 -
a previous, consensual sexual relationship with Doe only in a

second interview.     Jordan, one of the Title IX investigators,

replied that they would include that information in their final

report.

E.   Adjudication of the Final Report

           On approximately February 7, the investigators submitted

a final, two-part report to AVPSA Kevin S. Piskadlo.          Part 1 of

the report was the document previously shared with Doe and Roe.

Part 2 of the report -- which the parties had not reviewed --

presented a list of disputed and undisputed facts, a section

labeled    "Credibility   Assessment,"   and   a   section      labeled

"Investigative Findings."9    The findings section consisted of a

single sentence: "The [i]nvestigators determined that based on a

preponderance of the evidence it is more likely than not that [Doe]

violated   Policy   S1.14,   specifically,   non-consensual     digital

penetration of the vagina."

           Part 1 of the final report did not include the revision

Doe had requested concerning Roe's evolving description of their

prior relationship.   Instead, the investigators simply reported in


     9 Stonehill's policy does not explicitly provide for the
creation of a bifurcated report, but the investigators may have
prepared and distributed Part 1 to comply with the requirement in
the policy that they share "the facts gleaned in the matter" with
the parties before making a final recommendation.     Doe did not
receive Part 2 until he was given a copy of the final report after
he was told the outcome of the investigation on February 12. See
infra.


                               - 13 -
Part 2 that the nature of their relationship "was clarified by

[Roe] in the review of facts."10

             Part 2 also included other information that was not in

Part 1.       It   added    to     Roe's    description      of    her   level   of

intoxication.      The investigators stated that, "[d]uring the course

of the investigation [Roe] indicated that she believed that she

was intoxicated to the point of incapacitation and was, therefore,

unable to consent to sexual activity."             Part 2 also highlighted an

exchange between Roe and Witness #2 shortly after Doe's visit to

Roe's room in which Roe allegedly repeated the comment, conveyed

to Doe in a Snapchat message, that her interaction with Doe "wasn't

ok."    The investigators observed that "[t]he comment made by [Roe]

to her hall mate soon after the incident supports her statements

and belief that the sexual contact was unwanted."                   This exchange

did not appear in the summary of Witness #2's interview in Part 1

of   the    report,   and   thus    was    not   disclosed    to   Doe   when    the

investigators reviewed Part 1 of the report with him.

             Several days after the investigators submitted their

report, Doe met with Piskadlo, who informed him that he had been

found in violation of Stonehill's prohibition on "nonconsensual

sexual intercourse."        Piskadlo also gave Doe a letter stating that


        Stonehill notes in its brief that "Roe was interviewed
       10

twice, on November 29 and December 28," and it is therefore
undisputed that the latter meeting was at least partially a second
interview and not merely a review of previously obtained facts.


                                     - 14 -
Piskadlo had reviewed the investigators' final report and he was

dismissing Doe from Stonehill.11           Doe alleges that Piskadlo told

him that expulsion was the only permissible sanction for such a

violation.12

             Doe appealed Piskadlo's decision to Pauline Dobrowski,

Stonehill's       Vice   President   for   Student    Affairs,    submitting   a

detailed,    thirty-seven-page         memorandum    that   primarily   alleged

procedural problems        with Stonehill's investigation into Roe's

complaint.        Dobrowski denied Doe's appeal, stating in a letter

that,     after   reviewing    Doe's    materials    and    the   investigative

report, she had "determined that the [i]nvestigators' process was

compliant with our policy and that there was no new information

presented that would have impacted the outcome."13



     11   The contents of Piskadlo's letter are described infra.
     12Stonehill's sexual misconduct policy does not specify what
sanctions will apply to any given situation but does say that
sanctions "includ[e] dismissal from the College."
     13The new information that Doe offered in his appeal consisted
of Facebook Messenger messages that he had exchanged with Roe
during the summer and fall of 2017 that he                 said he
had recently been able to recover. See Compl. ¶ 424. Doe asserted
that those messages support his explanation for the Snapchat
messages he sent to Roe on the morning of November 19.
Specifically, he argued that they
             show that [Roe] shared her fears and
             apprehensions with him and that he was
             invariably supportive.     They show that he
             always encouraged her, spoke highly of her,
             and, at one point when she appeared to be in
             crisis, provided her with [a] "helpline" where
             she could get assistance.


                                     - 15 -
F. Procedural History

               Doe filed this action against Stonehill in March 2020.

In his lengthy amended complaint, which spans 569 paragraphs and

more    than    120    pages,      Doe   alleges     breach     of   contract,    sex

discrimination        in    violation     of    Title   IX,    unjust   enrichment,

promissory      estoppel,      negligence,       defamation,     fraud,   negligent

infliction of emotional distress, breach of the covenant of good

faith and fair dealing, and breach of the common law duty of

fairness.       Doe sought a declaratory judgment stating that, inter

alia,   Stonehill's         investigation       violated      various   rights,   the

finding of responsibility against him was illegal, and Stonehill's

policies    violate        Title   IX;   a     permanent   injunction     compelling

Stonehill to vacate its findings and remove all negative references

from Doe's record; and attorney's fees.

               At the heart of Doe's complaint, as described in more

detail below, are allegations of multiple procedural errors in the

investigation that Doe claims denied him the fair and thorough

process promised by Stonehill's sexual misconduct policy.                          He

asserts that those errors affected the misconduct inquiry and



                    These   communications   show  that   he
               . . . viewed her as vulnerable and fragile.
               With these impressions clearly documented in
               their Facebook communications, these messages
               are consistent with John Doe's willingness on
               the   morning   of   November   19  to   take
               responsibility via Snap[c]hat for a wrong he
               never committed.


                                         - 16 -
resulted in his unjustified expulsion from Stonehill.              He further

claims that the flaws in the proceedings resulted from sex bias on

the part of Stonehill's investigators and administrators.                  See,

e.g., Compl. ¶ 488 ("The proceeding by which he was found to be

responsible for the alleged sexual misconduct was flawed and

fundamentally biased and unfair."); id. ¶ 490 ("The particular

circumstances suggest that gender was a motivating factor behind

the erroneous finding.").

            Stonehill moved to dismiss the complaint for failure to

state a claim.      After a hearing, the district court concluded that

Doe failed to plausibly state a claim for relief under any of the

causes of action asserted in his complaint and granted Stonehill's

motion as to all counts.           Stonehill Coll., 2021 WL 706228, at *1.

Doe timely appealed.

                                       II.

            We review de novo the district court's dismissal of a

complaint for failure to state a claim.                 Saccoccia v. United

States, 955 F.3d 171, 174 (1st Cir. 2020).                   In doing so, we

"assum[e] that all pleaded facts and reasonable inferences drawn

from them are true."         Union of Concerned Scientists v. Wheeler,

954 F.3d 11, 16 (1st Cir. 2020).            To survive a motion to dismiss,

a plaintiff must allege facts sufficient to state a plausible claim

for relief.       Schatz v. Republican State Leadership Comm., 669 F.3d

50,   55   (1st    Cir.   2012).      In   this   context,   plausible   "means


                                      - 17 -
something   more      than   merely   possible,    and   gauging    a   pleaded

situation's plausibility is a 'context specific' job that compels

us 'to draw on' our 'judicial experience and common sense.'"                Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

            We consider each of Doe's asserted causes of action that

he raises on appeal.14

A.   Breach of Contract

            As   we    have    previously      explained,   "[a]    student's

relationship to his university is based in contract."               Havlik v.

Johnson & Wales Univ., 509 F.3d 25, 34 (1st Cir. 2007).             Stonehill

does not dispute that its sexual misconduct policy establishes a

contractual relationship between the college and Doe.              Doe's claim

that Stonehill breached the terms of this policy -- and thus his

contract with the college -- is governed by Massachusetts law.

Cloud v. Trs. of Bos. Univ., 720 F.2d 721, 724 (1st Cir. 1983).

            Massachusetts recognizes two distinct theories of breach

of contract between a student and an educational institution.

Under the "reasonable expectations" theory, a court must consider

"the standard of 'reasonable expectation -- what meaning the party

making the manifestation, the university, should reasonably expect



     14 The district court concluded that Doe waived his unjust
enrichment, promissory estoppel, and fraud claims.    Stonehill
Coll., 2021 WL 706228, at *17.     Doe does not challenge that
determination on appeal, so we likewise treat those claims as
waived.


                                      - 18 -
the other party to give it.'"       Schaer v. Brandeis Univ., 735 N.E.2d

373, 378 (Mass. 2000) (quoting Cloud, 720 F.2d at 724).              We are

mindful that "a student's expectation can be reasonable even if

the precise expectation is not stated explicitly in the contract's

language."    Sonoiki v. Harvard Univ., 37 F.4th 691, 709 (1st Cir.

2022).    Instead, the appropriate inquiry is whether "the student's

expectation, viewed objectively alongside the express terms of the

contract, is based on the student's fair interpretation of the

contract's provisions."      Id.     Thus, we review "whether [Doe] has

asserted facts which established that [Stonehill] failed to meet

his reasonable expectations, thereby violating its contract with

[him]."   Schaer, 735 N.E.2d at 378.         Of course, as with any breach-

of-contract claim in Massachusetts, Doe also must show that he

suffered harm from the contractual breaches he alleges. See, e.g.,

Squeri v. Mount Ida Coll., 954 F.3d 56, 71 (1st Cir. 2020) (citing

Bulwer v. Mount Auburn Hosp., 46 N.E.3d 24, 39 (Mass. 2016)).

            The   second   theory   of   contractual    breach   focuses   on

whether the student was treated with "basic fairness."              Schaer,

735 N.E.2d at 380.     Broadly, the basic fairness framework ensures

that "[a] private school may not arbitrarily or capriciously

dismiss a student or do so in bad faith."          Driscoll v. Bd. of Trs.

of Milton Acad., 873 N.E.2d 1177, 1187 (Mass. App. Ct. 2007).

Stonehill's obligation to act with basic fairness flows from the

sexual misconduct policy's explicit commitment to provide a "fair"


                                    - 19 -
investigative     process    and   the   college's   "independent    duty    to

conduct disciplinary procedures with basic fairness imposed by

Massachusetts law."       Doe v. Trs. of Bos. Coll. ("Bos. Coll. I"),

892 F.3d 67, 87 (1st Cir. 2018).

             Doe's sprawling complaint alleges numerous ways in which

the Title IX investigators and the college's administrators failed

to    conduct   his   disciplinary       proceedings    consistently       with

Stonehill's     sexual    misconduct     policy   and   thus    breached    his

contract with the college.         Although Doe faults the district court

for   not    addressing     many   "discrete   instances   of    Stonehill's

contract breaches," Appellant's Br. at 30, we are satisfied that

the court considered the procedural deficiencies that warranted

its attention, albeit sometimes in its analysis of Doe's Title IX

claim.     See, e.g., Stonehill Coll., 2021 WL 706228, at *12 (noting

that Doe "restates many of the same issues [in his contract

allegations] that he alleged as Title IX violations"). We likewise

focus on the alleged breaches that, in our view, warrant our

attention, taking each contract theory in turn.15




      15We recognize that Doe highlights some of these alleged
breaches only in the Title IX portion of his brief. Nonetheless,
his Title IX claim is premised in substantial part on procedural
irregularities that he alleges were breaches of Stonehill's
obligations under its sexual misconduct policy, including "the
[p]olicy's 'thoroughness' requirement."   Appellant's Br. at 46.
We thus view such alleged deficiencies as appropriately addressed
in our breach-of-contract assessment.


                                     - 20 -
          1.    Reasonable Expectations

          Doe's complaint broadly alleges that his expectations

were not met because the investigation failed "to follow the

procedures   set    forth   in    the    S1.14   Policy."   Compl.   ¶   501.

Specifically, he claims that the policy gave rise to his reasonable

expectations that (1) he would be given the opportunity to review

all relevant facts gleaned in the investigation before the final

report was sent to the AVPSA, see id. ¶¶ 106(F), 194; (2) he would

receive notice of all witness interviews, see id. ¶¶ 191, 249; (3)

Stonehill would "conduct a complete investigation," id. ¶ 501,

that was "thorough[] and dedicated to impartial fact-finding," id.

¶ 106(E); and (4) the AVPSA, Piskadlo, would "review[] and ma[ke]

independent determinations as to whether the facts gleaned in the

investigation aligned with the findings of the [i]nvestigators,"

id. ¶ 414(a).      Doe alleges that the investigative process in his

case did not fulfill these expectations and therefore lacked

"fundamental fairness."          Id.     ¶ 501; see also id. ¶¶ 234, 276,

326, 347, 352-53, 362, 385, 414(a).

          Drawing all reasonable inferences in Doe's favor, as we

must, we cannot say that the four deficiencies alleged above, and

described in more detail below, are inadequate on their face to

state a plausible breach-of-contract claim under the reasonable

expectations framework.




                                       - 21 -
            (a) Opportunity to Review Facts

            Stonehill's policy states that "the [i]nvestigator will

offer to meet with the complainant and respondent separately to

discuss (post-fact finding but before a recommendation has been

made with regard to responsibility) the facts gleaned in the

matter," thereby giving the parties "a final opportunity . . . to

present all relevant witnesses and evidence before the finding is

reached."    The policy further states that the parties will "[b]e

allowed to review and respond to pertinent evidence received."

This language clearly indicates that Doe would have the right to

review any relevant facts the investigators intended to submit to

the AVPSA.   In addition, he could reasonably expect that he would

have the opportunity to explain or refute assertions by other

interviewees that contradicted his account of what occurred and to

correct any errors in the investigators' description of his own

interview.

            Doe claims that, contrary to these expectations, the

Title IX investigators included two significant statements in

Part 2 of the final report to AVPSA Piskadlo that did not appear

in Part 1 of the report -- the section he was given for his review

and response.    Doe cites the following statements from Part 2 as

inappropriately omitted from Part 1:




                               - 22 -
       ● "When Witness #2 made a comment about seeing [Doe] at

[Roe's] door earlier in the day, [Roe] responded by [saying]

something to the effect of 'it wasn't ok.'"16

       ● Roe's statement, as described by the investigators, "that

she    believed   that   she   was   intoxicated   to    the   point   of

incapacitation."    See, e.g., Compl. ¶ 385 (alleging that Doe first

learned of this statement from AVPSA Piskadlo). The district court

discounted the import of these omitted statements, largely because

it viewed them as cumulative of statements that did appear in Part

1.    See Stonehill Coll., 2021 WL 706228, at *8-9, 13.17

            Like the district court, we are unpersuaded that the

inclusion only in Part 2 of Roe's description of herself as

incapacitated plausibly impacted Doe's defense.         In Part 1 of the

report, Roe is quoted as saying that her level of intoxication was

"'not slipping over myself' drunk."       The pertinent statement in


       Witness #2 reported seeing Doe at Roe's door "late at night"
       16

-- i.e., in the early hours of November 19 -- and the comment
quoted above reportedly was made "later in the morning of the
incident."
        We decline to consider two other facts discussed by the
       17

district court that Doe argues were improperly omitted from Part 1
and included in Part 2. See Stonehill Coll., 2021 WL 706228, at
*8-9.   One such omission was not clearly referenced in Doe's
complaint -- specifically, the fact that Doe, and not just Roe,
had reported that Roe "eventually cried" during the November 19th
encounter.   The other supposed omission appears to be based on
Doe's misreading of the report to attribute to Roe a statement
"that prior instances of sexual intimacy had involved verbal
consent."   Id. at *8.     In fact, the report attributes that
statement to Doe.


                                 - 23 -
Part 2 -- that "she believed that she was intoxicated to the point

of incapacitation and . . . therefore[] unable to consent to sexual

activity" -- unquestionably differs in degree from her original

report and goes to the heart of Doe's defense that the encounter

was consensual, as well as to Roe's credibility.           Indeed, Doe

alleges that "[h]e did not detect any alcohol on [Roe's] breath

nor did she show any signs of having consumed any alcohol" on the

evening in question.      Compl. ¶ 56.    Yet, we fail to see how Doe

would have responded differently if Part 1 had reported that Roe

claimed she was incapacitated rather than, as she put it, "a six

out of ten, with ten being the most drunk."      It already was clear

that Doe was challenging her claim of intoxication -- the report

noted that Doe "said that he did not think she had been drinking

at all."    Moreover, the investigators concluded in Part 2 of the

report     that   Roe   "was   not   incapacitated   due   to   alcohol

consumption."18    Hence, we fail to see how Doe's ability to respond




     18 In reaching that conclusion, the investigators relied on
the sexual misconduct policy's description of an incapacitated
person as someone who "lacks the capacity to understand the 'who,
what, when, where, why, or how' of the sexual interaction." The
investigators noted that Roe's "detailed description of the
incident, and the many facts corroborated by [Doe], indicated an
understanding of the situation."


                                 - 24 -
to Roe's account was affected by this omission, given that he was

aware that she was claiming to be heavily intoxicated.19

          The investigators' treatment of the exchange between Roe

and Witness #2, however, is more problematic.    The fact that Roe

may have communicated to a third party the same sentiment about

the encounter that she expressed in a message to Doe -- "it wasn't

ok" -- inescapably lends credibility to Roe's depiction of the

incident.20   Indeed, Part 2 of the report invokes Roe's supposed

comment to Witness #2 as "support[] [for] her statements and belief

that the sexual contact was unwanted."   By contrast, the summary

of Witness #2's interview that appeared in Part 1 of the report

contained no reference to this statement that was so important to




     19 However, as we explain below, the investigators' handling
of Roe's claim of intoxication is relevant for a different reason.
See infra.
     20Although the district court correctly observed that Doe did
not allege in his complaint how the omission of Witness #2's
statement from Part 1 was prejudicial, see Stonehill Coll., 2021
WL 706228, at *13, it is a fair inference from Doe's allegations
that -- as he argued in his Stonehill appeal -- he was unfairly
blindsided by the statement's inclusion in Part 2. Doe's complaint
alleges that he was told by the investigators that Witness #2's
knowledge was relevant only to circumstances "prior to the
incident," Compl. ¶ 336 -- specifically, to confirm Doe's presence
in Roe's dorm "on the night in question," id.; see also id. ¶ 281.
However, as he further alleges, the statement at issue referred to
the incident itself.    See id. ¶ 368(C).    Notably, the district
court did find that the failure to disclose Witness #2's statement
in Part 1 violated Stonehill's policy. See Stonehill Coll., 2021
WL 706228, at *8.


                              - 25 -
the investigators in finding Roe's account of the November 19th

incident more credible than Doe's.

             The summary of Witness #2's interview in Part 1 does

include the fact that she and Roe had a conversation shortly after

the incident, but its content is described only as follows:         "She

[Witness #2] stated that she also remembers seeing [Roe] later the

same morning and making a comment to her about [Doe] being at her

door."21     When reporting the "it wasn't ok" exchange between Roe

and   Witness #2,     the   investigators   do   not   specify   whether



      21   Witness #2's interview was summarized in Part 1 as follows:
             Witness #2 stated that she remembers seeing
             [Doe] at [Roe]'s residence hall door, but does
             not recall the exact day or time. She stated
             that she also remembers seeing [Roe] later the
             same morning and making a comment to her about
             [Doe] being at her door.

             Witness #2 said that it was "late at night"
             when   she   was   walking   from    her   room
             . . . across the hallway [to the room of other
             friends].     [Roe]'s room is next to her
             friends' room. Witness #2 said that she saw
             [Doe] knocking at [Roe]'s door. She said his
             back was to her, but she still recognized him.
             She said that they did not interact and she
             was not in a position to notice if he appeared
             intoxicated. She said that he "was standing
             up fine." She said that a few minutes later
             she left her friends' room and he was no longer
             in the hallway. She does not know where he
             went . . ..

             Witness #2 said that "about a week before"
             this incident she had spoken with [Roe] about
             her and [Doe], but had no further information.



                                 - 26 -
Witness #2 reported that comment to them or whether Roe herself

told    the    investigators   that    she    had    made   the    comment    to

Witness #2.22        Regardless,      we     agree   with    Doe    that     the

investigators' emphasis on the comment as corroboration of Roe's

account means that its omission from Part 1 -- denying Doe the

opportunity to investigate and possibly challenge its accuracy --

cannot be dismissed as inconsequential on the ground that the

statement was merely cumulative of Roe's text message.

              Hence, we conclude that Doe has stated a plausible

breach-of-contract claim based on the omission of the "it wasn't

ok" exchange from Part 1 of the report.




       In his Stonehill appeal, Doe highlighted the ambiguity as
       22

follows:
              From the summary [in Part 2], it is impossible
              to say whether Witness #2 or Jane Doe was the
              source of [the] assertion that Jane Doe made
              this comment to Witness #2. . . .
                   If the comment came from Jane [R]oe,
              [John Doe] would not have been able to
              question her about it.      But, he [or his
              attorney] could have asked Witness #2. If she
              confirmed that Jane Doe had said that, it
              would have had some limited probative value.
              If Witness #2 denied it, it would have created
              yet another instance in which Jane Doe had
              made a representation that had proved false.
              Whoever was the source of this information,
              John Doe was entitled to know it before the
              Interim Report became the Final Report. (This
              is particularly so because it appears that the
              [i]nvestigators placed unusual weight on
              it. . . .).


                                   - 27 -
          (b)   Notice of Witness Interviews

          Doe's allegation that he reasonably expected that he

would be notified of witness interviews is based on the language

in Stonehill's policy stating that all parties are "allowed to

submit potential witness names for consideration" and will "be

informed of all witnesses being interviewed."       The policy also

entitles parties "to submit questions for the [i]nvestigator to

ask during the investigation."

          In rejecting Doe's lack-of-notice claim, the district

court noted that "he point[ed] to no provision of the [p]olicy

requiring investigators to inform a party prior to conducting an

interview," Stonehill Coll., 2021 WL 706228, at *9, and it endorsed

Stonehill's argument that "a requirement of advance notice would

hinder the school's ability to conduct a fair and impartial

proceeding because it could allow witnesses to be pressured or

le[]d," id. at *9 n.7. However, given the requirement that parties

must be informed of all witnesses being interviewed, we agree with

Doe that the policy language reasonably may be read to promise

advance notice of those interviews.    Otherwise, the meaningfulness

of the opportunity to propose questions for the witnesses would be

greatly diminished.   See Sonoiki, 37 F.4th at 709 (explaining that

we will find "a plausible claim" where "the reasonable expectation




                              - 28 -
is based on the student's feasible interpretation of the contract

language").23

          We thus consider whether the asserted lack of notice for

the two interviews cited by Doe -- Witness #1's and Roe's --

plausibly supports a breach-of-contract claim.

          i. The Interview of Witness #1

          Doe alleges that the investigators indicated that they

were unlikely to question either party's proffered witness (i.e.,

Witness #1 for Doe and Witness #2 for Roe) and then failed to give

him notice when they decided to interview Witness #1.24   We think

it simply implausible that, viewed in context, that failure harmed

Doe's defense.   A summary of Witness #1's interview was included

in Part 1 of the investigators' report, and Doe therefore had an

opportunity to correct any misinformation in it.    Moreover, that

summary consisted entirely of Witness #1's account of the time he

spent with Doe on the night of November 18-19, all of which




     23 Although we conclude that Stonehill's policy reasonably may
be read to promise advance notice of interviews, we reject Doe's
contention that the same language promised "notice of the topics
to be covered" in those interviews. The right to suggest questions
does not carry with it access to the investigators' decisions on
what to ask. "[V]iewed objectively alongside the express terms of
the contract," Doe's expectation on this point was unreasonable.
See Sonoiki, 37 F.4th at 709.
     24Doe's complaint states that he did later receive notice of
the investigators' intent to interview Witness #2, albeit on the
same day they conducted the interview.


                              - 29 -
validated Doe's description of events before he headed to Roe's

dormitory.25

           ii. The Second Interview of Roe

           Doe's lack-of-notice allegation as to Roe focuses on the

investigators' meeting with her to review the facts they developed

during    their   investigation     --     a   session   that   Stonehill

acknowledges became a second interview.          To provide context for

our discussion of this lack-of-notice claim, we briefly recap the

timing of the investigators' interactions with Roe and Doe:

           November 29: The investigators meet with Roe.
           December 8: The investigators meet with Doe.
           December 20: The investigators tell Doe in an
           email that the interview phase of the
           investigation was complete and the next step
           would be "to meet and review the case before
           we create our investigative report." Compl.
           ¶ 285.
           December 28: Despite telling Doe that the
           interviewing    had   been   completed,    the
           investigators conduct a second interview with
           Roe -- along with reviewing the facts with
           her.
           January 12: The investigators review the facts
           with Doe by phone.26



     25 Specifically, according to the investigators' summary,
Witness #1 stated that (1) he was with Doe between 9 PM and
approximately midnight on November 18; (2) Doe received a text
message toward the end of that timeframe, and then said he needed
to meet a friend; and (3) Doe had nothing to drink while they were
together.
     26 Doe contends that the investigators failed to notify him
before either of their meetings with Roe, but he emphasizes the
lack of notice for the questioning of Roe that took place on
December 28 -- after his own interview.


                                  - 30 -
          The investigators' report indicates that it was during

their second meeting with Roe that she "clarified" that she and

Doe had previously engaged in consensual sexual activity.           Having

by then heard Doe's conflicting account of the parties' prior

relationship and the alleged nonconsensual encounter, it is a fair

inference that the investigators had planned to requestion Roe and

ask about Doe's version of events, which they did.             Hence, the

investigators' alleged failure to provide Doe with advance notice

of their renewed questioning of Roe is plainly a contractual

breach.

          We also think it plausible that the lack of notice harmed

Doe's defense.    Although he certainly knew that Roe, as the

complainant, would be interviewed, he was told on December 20 --

before her requestioning -- that the interview phase of the

investigation had been completed.          Doe thus alleges that, before

Roe's second interview, he was denied "the opportunity to submit

potentially detailed questions to the Title IX [i]nvestigators to

pose to Jane Roe."    Compl. ¶ 296; see also id. ¶ 326.

          Arguably,   Doe   had   ample     opportunity   earlier   in   the

process to offer such detailed questions to be asked of Roe.             As

noted above, Doe indicates in his brief that he had obtained the

memo prepared by Title IX coordinator Krentzman -- containing Roe's

description of the sexual encounter -- before his own interview

with the investigators on December 8.          At that time, Doe had no


                                  - 31 -
reason to think the interview process had ended, and he thus could

have offered questions to challenge Roe's account when he first

met with the investigators.          Regardless of whether he took that

opportunity, however, he was entitled to notice that Doe would be

questioned again.       That notice would have served as an implicit

invitation     to    submit    follow-up    questions      and   given     him   the

motivation to do so.          Instead, again, Doe was told on December 20

-- eight days before Roe's second meeting with the investigators

--   that    the    interviewing    was    done.      With   notice      that    the

investigators would be requestioning Roe, Doe could have offered

either pointed questions about the November 19th incident itself

or additional background about the pair's prior relationship for

the investigators' use in formulating their own questions.27                     Such

questions may have elicited responses from Roe that would have

been helpful to Doe.             Hence, at this juncture, we think it

plausible that the alleged failure to provide Doe with notice of

Roe's      second   interview    compromised       Doe's   ability    to    defend

himself.




       Doe alleges that the investigators did not want him to pose
      27

questions to Roe "about their sexual interaction on the night in
question" and that the investigators "knew that John Doe was likely
to submit questions about the nature, extent, and timing of the
sexual interaction between Jane Roe and John Doe as well as how
and when Jane Roe consented to his sexual stimulation of her."
Compl. ¶¶ 254, 253.


                                     - 32 -
             (c) Fair and Thorough Investigation

             Stonehill's policy states that "[t]he College will take

appropriate      actions    to     ensure     that     investigations       of

sexual/gender-based misconduct . . . are completed in a prompt and

equitable manner, with a dedication to impartial fact finding,"

and it also states that "the fairness and thoroughness of the

process are paramount."     Doe alleges that the investigators failed

to   meet   their   obligation    to     perform   a   fair    and   "complete

investigation" in various ways.28         Compl. ¶ 501.       We focus on four

alleged     deficiencies   --    three    addressing    the    investigators'

handling of Roe's account of what happened and one involving the

investigators' treatment of Doe's account -- that touch on Doe's

and Roe's credibility and thus appear significant in evaluating

their conflicting versions of the November 19th incident.

             i. Investigators' questioning of Roe

             Doe claims that the investigators accepted Roe's written

summary, which she had given to Title IX Coordinator Krentzman,

without pressing her on important details of her account.                  See

Compl. ¶¶ 243-44. In rejecting this contention, the district court

cited the portions of Part 1 of the investigators' report stating

that Roe "did agree to answer questions about the statement and



       Doe uses the word "complete" in his complaint as a synonym
      28

for "thorough." We see no significance in any distinction between
the terms.


                                   - 33 -
incident" and that "[t]he investigators asked questions to clarify

or expand on the details of [her written] statement."                     Stonehill

Coll., 2021 WL 706228, at *10 (last                 alteration in original)

(emphasis omitted).

              However, Part 1's summary of the interview of Roe has an

important gap. It indicates that the investigators discussed Doe's

identity, Roe's previous relationship with him, the timing of the

incident, Roe's level of intoxication, her perception of how much

Doe    had    been    drinking,    when    Doe    left    her    room,     and   her

communication with Doe after the incident.                But it does not refer

to Roe's description of how the sexual activity began or how she

responded to Doe's actions during the incident. See Compl. ¶¶ 345-

46 (stating that Part 1 "omitted any description of the initiation

of    their    sexual      interaction,    the    progress      of    their    sexual

interaction, [and] the verbal and physical indications she gave to

John Doe to either not commence or to cease sexual interaction").

Rather, Part 1 of the report skips from Roe's statement that "she

did not observe behavior in [Doe] to indicate that he had been

drinking"      to    her    statement    that    "after   she    began     to    cry,

hyperventilate,         and   pretend     to     'fall    asleep'      [Doe]     left

'relatively quickly.'"

              Part 2 of the report adds some detail.                 It lists as an

undisputed fact that Doe "fingered" Roe while they were lying on

her bed, and the list of disputed facts includes Roe's assertion


                                        - 34 -
that "she explicitly told [Doe] to stop and pushed him away from

her."     Part 2 also reports Roe's statement that she repeatedly and

explicitly    said   "that    she    did    not   want       to    engage    in   sexual

activity."

             The   omission   from     Part 1     of    the       alleged    misconduct

itself from the description of Roe's interview supports Doe's

allegation that the investigators at least initially "complied

with Jane Roe's desire not to inquire into any of the details of

her sexual encounter with" him -- and thereby failed to adequately

probe the veracity of the most important part of her account.

Compl. ¶¶ 243, 345.      Whether that failure was rectified, at least

in part, during Roe's second interview is unclear.                    The additional

detail in Part 2 of the report simply mirrors the content of Roe's

written statement to Krentzman29 and, hence, does not show that the

investigators ever asked Roe questions about the sexual activity

itself.

          ii.      Investigators'          treatment     of        Roe's     claim    of
intoxication

             Doe alleges that the investigators failed to verify

Roe's     intoxication   level      even   though      her    alcohol       consumption

factored heavily into her account of the incident.                          He further



     29 For example, in her written statement, Roe described
telling Doe multiple times that she did not "want to do anything"
with him and that, at one point while they were lying together on
her bed, she "pushed him away."


                                      - 35 -
alleges on information and belief that the "[i]nvestigators knew

that they could determine whether Jane Roe had been consuming

alcohol on the evening of November 18-19, 2017 and, if so, whether

she was 'drunk' . . . by asking [her] to identify witnesses who

would confirm that she was at New Hall on the evening of November

18-19, 2017; that she had consumed alcohol at New Hall; that she

had become intoxicated, and that her state of intoxication was

evident."    Compl. ¶ 307.

            We   agree    with   Doe   that   a   determination   by    the

investigators that Roe had not -- or had -- been drinking would

have been significant in assessing the parties' accounts of what

occurred.     As recounted above, Roe described her condition as

significantly impaired, claiming that she was six out of ten on a

ten-point    scale   of   drunkenness   and   "believed   that    she   was

intoxicated to the point of incapacitation."           Roe's credibility

may have been seriously damaged if the investigators determined

that she had not been drinking that night.30         Indeed, Roe herself



     30   Doe's complaint asserts, on information and belief, that
            the Title IX [i]nvestigators knew that
            investigating Jane Roe's assertions as to her
            pre-incident alcohol consumption and state of
            intoxication would not be difficult and was
            extremely important to properly assess her
            credibility, as well as the credibility of
            John Doe's assertion that she did not appear
            to have been drinking alcoholic beverages on
            the night of the incident.



                                  - 36 -
seemed to attach great significance to her impaired condition,

suggesting that her drunkenness made her more vulnerable to Doe's

actions and thus supported her account of what happened.

          iii. Investigators' treatment of Doe and Roe's mutual
sexual history

            As described above, after originally stating that she

and   Doe   were   friends   who   had   twice    "made   out    sober,"    Roe

acknowledged, apparently in her second interview, that they had

previously engaged in consensual sexual activity.               Part 1 of the

report describes Roe's acknowledgment as follows: "She clarified

that previous encounters in her room involved consensual sexual

contact, including digital penetration of her vagina."             In Part 2,

the investigators restated Roe's admission -- i.e., that "at least"

twice previously in her dorm room "they engaged in consensual

sexual activity, including 'fingering'" -- and then specified the

timing of her admission by saying that "[t]his point was clarified

by [Roe] in the review of facts."        (Emphasis added.)

            Doe argues that, given Roe's admission of prior sexual

activity similar to with Doe's description of the November 19th

incident,    Roe's   original      statement     should   have    been     more

accurately characterized as a lie.          Doe's complaint states that,

upon reviewing Part 1 of the report, he and his attorney had noted

that the investigators' depiction of Roe's "recantation" "both


Compl. ¶ 310.


                                   - 37 -
obscure[d] it and tacitly justif[ied] it as a 'clarification'" --

which      "could   mislead     the   decision[]maker,     the   AVPSA/Dean   of

Students, in weighing John Doe and Jane Roe's credibility." Compl.

¶ 352.       Accordingly, Doe's attorney sent an email asking for a

revision: "We would like it noted that [Roe]'s clarification of

consensual sexual contact occurred only after she was interviewed

a   second    time.      And    it    substantiates   my   client's   statement

regarding prior sexual contact."            Id. ¶ 353.31

              As noted above, one of the investigators, Shayla Jordan,

responded to Doe's attorney, also by email, stating that she and

her colleague, David Bamford, had reviewed the request and "decided

to include this information in our final report that we share with

the Dean of Students."          Id.    ¶ 354.   The final report nonetheless

left intact the Part 1 description of Roe's revised account and

Part 2      added     without    comment     the   information     that   Roe's

"clarification" was provided "in the review of facts" -- i.e., in

her second interview.           The investigators provided no description

of how they elicited the "clarification" or how Roe explained her

earlier failure to disclose what would seem to be highly relevant

information about her relationship with Doe before the November



      31We do not view the attorney's reiteration of the term
"clarification" as an endorsement of that terminology. Rather,
construing the complaint favorably to Doe, the attorney sought an
express acknowledgment that Roe had belatedly admitted that Doe,
not she, had accurately described their prior sexual activity.


                                       - 38 -
19th incident. Doe alleges that proper attention to Roe's changing

account    --   and     the     validation       of    his   depiction    of   their

relationship     --     would    have    bolstered         his   credibility   while

diminishing     hers.         See,   e.g.,   id.       ¶   292   (asserting,   "[o]n

information and belief, the Title IX investigators . . . understood

that, if John Doe was right about their pre-incident degree of

intimacy, it would have also raised broader and serious questions

about the reliability of Jane Roe's accusation").                    That assertion

easily     passes     the       plausibility          threshold.         Stonehill's

decisionmakers -- Piskadlo and Dobrowski -- would not be meeting

directly with Doe and Roe, and the investigators' depiction of the

parties' credibility was thus an important aspect of the misconduct

inquiry.    It is certainly plausible that the bland, unelaborated

statement about Roe's "clarification" affected the administrators'

credibility assessment.32




     32 In his complaint, Doe also points to the investigators'
failure to include his account of Roe's response when he asked if
she was okay after she became quiet during their November 19th
encounter. According to Doe, Roe responded: "[I]t's not you. It's
ok."   See Compl. ¶¶ 62, 263(I), 315-319.    However, Doe neither
objected to this omission from the summary of his interview when
he reviewed Part 1 of the investigators' report nor raised the
omission in his Stonehill appeal. In his brief to us, he cites
the paragraphs of his complaint that refer to Roe's response only
in support of a general statement that the investigators failed to
question Roe "about the incident and . . . their pre-incident
intimate interactions." Appellant's Br. at 25. Because Doe has
consistently chosen not to rely on Roe's "it's not you" response,
we do not consider it.


                                        - 39 -
            iv.   Investigators' treatment of Doe's Snapchat messages

            With respect to the investigators' treatment of his own

account, Doe argues that they unfairly relied on his post-incident

Snapchat messages "as a substitute for the searching analysis of

'consent' that was required of them."        Appellant's Br. at 49.

Doe's Snapchat messages plainly were central to the investigation

and -- as Doe emphasizes -- the investigators "relied heavily" on

them in finding that he had engaged in nonconsensual intercourse

with Roe.    Id. at 47.     Indeed, as the district court observed,

this case is atypical because Doe's apologetic messages -- "Please

forgive me for being a drunken idiot," "I'm so really sorry I know

I fucked up," and "I totally misread the situation" -- may be read

as "contemporaneous objective written evidence of non-consent."

Stonehill Coll., 2021 WL 706228, at *12.

            Doe, however, told the investigators that the messages

were untrue and that he sent them to "make [Roe] feel better."33




     33Doe's complaint states that he gave the investigators the
following description of his communications with Roe:
            A. [L]ater that morning, Jane Roe sent John
            Doe a message in which she "seemed to be upset"
            and John Doe responded by saying "whatever I
            thought would make her feel better" which
            included John Doe saying "I'm sorry;"
            B. [W]hen he told Jane Roe he was "sorry",
            John Doe meant that he was "empathetic towards
            her and sorry that [Jane Roe] felt that way;"
            . . . .



                                 - 40 -
In his complaint, Doe describes past communications with Roe that

prompted his concern for her emotional stability, see Compl. ¶¶ 29-

30, and he states that, after receiving her "that wasn't ok"

message, he was concerned that her "unwarranted accusation might

indicate that she was emotionally and mentally fragile" and that

she "might have an emotional crisis" if he denied responsibility,

id. ¶ 69.      Although it is unclear how much detail Doe gave the

investigators about his concern for Roe's emotional state, the

summary of Doe's interview in Part 1 of the report does note that

Roe   "would      often   talk   to    [Doe]     about    'being     scared'   or

'overwhelmed.'"34

            The    investigators       did     not    entirely     ignore   Doe's

explanation for his "mea culpa" Snapchat messages.                 Both parts of

the report note that Doe stated repeatedly that "he sent the

messages to make [Roe] feel better."             Nor were the investigators

obligated to accept Doe's explanation.               However, when summarizing

the evidence in Part 2 of their report, the investigators did not


Compl. ¶ 264(A), (B). In their report, the investigators noted
that Doe "stated that he was not drunk and denied that he did
anything wrong."
      34As described above, Doe submitted Facebook Messenger
messages in his Stonehill appeal to reinforce his explanation for
his November 19th Snapchat messages. See supra note 13. In that
appeal, he argued that "[t]hese communications show that he . . .
viewed her as vulnerable and fragile," and he asserted that the
"messages are consistent with John Doe's willingness on the morning
of November 19 to take responsibility via Snap[c]hat for a wrong
he never committed."


                                      - 41 -
link     Roe's    frequent       communications        about        being     scared    or

overwhelmed      with        Doe's   explanation.        To    the     contrary,       the

investigators' summary cites Doe's messages immediately after

noting that Roe's comment to Witness #2 ("it wasn't ok") "supports

[Roe's]    statements          and   belief    that    the    sexual        contact    was

unwanted." The investigators go on to observe that "[t]he messages

sent by [Doe] to [Roe] after the incident lead the investigators

to conclude that [Doe] understood that the sexual interaction with

[Roe] was unwanted as well."

            In setting forth that conclusion, the investigators

offered no rationale for rejecting Doe's characterization of his

messages, an omission that is notable because other significant

information that he had provided -- including the nature of his

prior relationship with Roe and his lack of intoxication -- was

corroborated.         Meanwhile, as we have described, the investigators'

report     revealed       an     important     omission        in     Roe's     original

description      of     her     prior   sexual    history      with     Doe     and    her

credibility      as     to     her   claimed    intoxication         apparently        went

untested.        In    his     Stonehill   appeal,     Doe     argued       that   "[t]he

[i]nvestigators' failure to show that they had considered and

weighed John Doe's explanation[s]" for the messages and why they

nonetheless treated the messages as "damning admission[s]" "fell

far    short     of     their    obligations      as    professional           Title    IX




                                        - 42 -
investigators" and constituted procedural error.                       See also Compl.

¶ 501.35

                We    agree    that,   in    its     treatment   of    Doe's   Snapchat

messages, the investigators' report plausibly reflects a failure

to grapple with the complex credibility assessment presented by

Doe's     and    Roe's        conflicting     accounts     of    the   November   19th

incident.36          Importantly, both parties agree that there was sexual



     35 In the breach-of-contract count of his complaint, Doe
included "the investigators' failure to consider text messages and
additional information" in a list of Stonehill's alleged breaches
of "its duty to abide by its own policies and procedures and/or
meet common standards of due process and provide fundamental
fairness" -- an allegation that, viewed in Doe's favor, encompasses
both the investigators' failure to consider his post-incident
Snapchat messages in context and Dobrowski's failure to consider
the Facebook Messenger messages submitted with his appeal. Compl.
¶ 501.
     36We note that Doe also has presented a view of his messages
that could be seen as partially at odds with his assertion that he
accepted responsibility simply to make Roe feel better. He argues
that the messages "are consistent with Doe having stimulated Roe
after having received verbal or physical cues that manifested to
him -- and would have manifested to a reasonable person in his
place -- that Roe had consented," but then "becoming concerned
that Roe was no longer confirming her continuing consent and may
have withdrawn it." Appellant's Br. at 48; see also Compl. ¶ 73
("Both Snapchat messages were consistent with John Doe's knowledge
that . . . she had consented and wanted him to begin and
continue."). According to Doe, while the messages show that he
"tried to placate" Roe once he understood that she was accusing
him of nonconsensual contact, they do not show that he knew he
lacked consent at the time -- "the legal standard the investigators
were required to address." Appellant's Br. at 49.
     Doe does not allege in his complaint that he explained his
messages in this way to the investigators. Regardless, the flaw
Doe alleges is the investigators' failure to demonstrate that they
considered his explanation for his messages, which may have led


                                            - 43 -
contact on November 19.   Doe admits that he was lying beside Roe,

on her bed, and that he began to digitally stimulate her without

express verbal consent -- as he had done on three occasions in the

past when Roe acknowledged the activity was consensual. Both agree

that the encounter ended when Roe began breathing heavily.     The

remaining circumstances surrounding the November 19th encounter,

however, are hotly disputed.

            Hence, aside from the Snapchat messages -- and the

belatedly reported exchange between Roe and Witness #2 -- the

allegations in this case present a classic "he said, she said"

scenario.   The preponderance of the evidence standard calls for a

weighing    of   the   competing   evidence.    Inescapably,   the

investigators' failure in their report to explicitly assess Doe's

explanation for his Snapchat messages suggests a deficiency in the

weighing of the competing evidence that plausibly may have affected

both the finding of a violation and, as discussed below, the

decision of Stonehill's administrators to expel Doe.37


them to conclude improperly in their report "that [he] understood
that the sexual interaction with [Roe] was unwanted."
     37The significance of the Snapchat messages to the district
court's assessment of Doe's claims cannot be overstated. The court
noted that the definition of consent in Stonehill's policy "might
admit the possibility that a reasonable person could conclude
consent had been given even if the other party did not so intend."
Stonehill Coll., 2021 WL 706228, at *11.       However, the court
rejected the plausibility of that possibility in this case "in the
face of Roe's contemporaneous assertions (e.g., that 'wasn't
consensual') and Doe's contemporaneous admissions (e.g., that 'I
know I fucked up' and that 'I totally misread the situation'),


                               - 44 -
           We thus conclude that Doe has plausibly alleged a breach

of   Stonehill's      promise     to     conduct     a    fair     and   thorough

investigation, compromising his defense, based on the four flaws

we have described in the investigators' gathering and presentation

of the facts.

           (d) Independent Review

           Pursuant to Stonehill's policy, the investigators' final

report   was   submitted     to   AVPSA    Piskadlo,      who    was   obliged   to

"determine if the facts gleaned in the investigation do indeed

align with the findings offered by the [i]nvestigator[s]" before

"issu[ing] a formal decision in the matter."                      Based on this

provision,     Doe   could   reasonably         expect   that    Piskadlo   --   as

Stonehill's primary decisionmaker -- would independently review

the facts presented in the investigators' final report to assess

the correctness of their findings. Yet, as Doe alleges, see Compl.

¶¶ 388, 396, 414(a), 501, Piskadlo's letter informing Doe that he

has been dismissed from Stonehill                appears to      state only the

investigators', not Piskadlo's own, conclusion:

           I   reviewed   the    completed    report and
           recommendation     from     the     Title  IX
           [i]nvestigation, and based on the totality of
           the   evidence   presented,     including all
           statements and exhibits, the investigators
           found that it is more likely than not that
           [Doe] assaulted [Roe] on the night in
           question.   It was determined that [Roe] had

both of which are alleged by Doe." Id.; see also id. (referring
to Doe's "contemporaneous admissions of misconduct").


                                       - 45 -
            not consented to sexual penetration and that
            the messages sent by [Doe] to [Roe] after the
            incident indicated that [Doe] understood that
            the sexual interaction was unwanted as well.

(Emphasis added.)38

            Piskadlo's   facial    deference    to    the     investigators

supports    Doe's   allegation    that   Piskadlo    failed   to   make   an

independent determination that the sexual misconduct finding was

supported by a preponderance of the evidence.          See, e.g., Compl.

¶¶ 414(a), 501.     In addition, the letter's seeming reliance solely

on the investigators' conclusion supports an inference that the

deficiencies in the investigative process were carried forward

into the administrative review.          Doe raised the inadequacy of

Piskadlo's review in his appeal to Dobrowski, the Vice President

for Student Affairs, arguing, inter alia, that Piskadlo's duties

"logical[ly]" required him to "issue a decision demonstrating that



     38   In his complaint, Doe noted that
            [t]he Dismissal Letter did not contain any
            discussion    of   Piskadlo's    review    and
            determination of the evidence.    In fact, it
            did not even clearly state that Piskadlo,
            himself, held an opinion on the Title IX
            [i]nvestigators' findings and recommendation
            of responsibility. Instead, Piskadlo merely
            repeated   the   Title  IX    [i]nvestigators'
            findings.

Compl. ¶ 396; see also id. ¶ 388 (noting that, "[a]lthough Piskadlo
made it clear to John Doe that the Title IX [i]nvestigators had
found him 'responsible,' Piskadlo did not explain why he, himself,
had found that John Doe was responsible").



                                  - 46 -
he has met his review obligations" and that his letter provided no

such assurance.

              Nonetheless, in response to Doe's lengthy memorandum

requesting an appeal, Dobrowski stated without elaboration that

she     had   "determined   that    the    [i]nvestigators'      process    was

compliant with our policy."         Her one-page letter39 explained that

her role in the appeals process was to consider two factors: (1)

whether there was a "[f]ailure to follow the process or procedures

outlined      within    [Stonehill's]      policy,     which     resulted    in

significant prejudice such that it impacted the outcome," and (2)

whether there was "[n]ew information that was not known to the

parties at the time of the investigation."40                Dobrowski stated

that,      "[h]aving   reviewed    your   request    and   the   investigative



      39Dobrowski first told Doe in a telephone conference call,
in which his attorney and Stonehill's attorney also participated,
that his appeal had been denied. Doe subsequently received the
one-page letter reiterating the denial of his appeal and affirming
his dismissal from the college.
      40Stonehill's policy provides that an appeal from the
decision in a misconduct investigation "will be considered based
on the following criteria:"
              1. Failure to follow the process or procedures
              outlined within this [p]olicy, which resulted
              in significant prejudice such that it impacted
              the outcome. Minor deviations from designated
              procedures will not be the basis for
              sustaining an appeal unless significant
              prejudice results.

              2. New information that was not known to the
              parties at the time of the investigation.


                                    - 47 -
report, I did not find sufficient reasoning to meet either criteria

for appeal."

           In his complaint, Doe notes that Dobrowski's letter did

not   specifically    acknowledge    or   rule    on    his    contention   that

Piskadlo, like the Title IX investigators, "had failed to comply

with standards and processes" set forth in Stonehill's sexual

misconduct policy.       Compl. ¶ 423.           Doe further asserts that

Dobrowski declined to explain her reasoning on the advice of

Stonehill's counsel.       Id. ¶ 417.       Doe alleges that, with her

letter,   Dobrowski    ratified     and   approved      "the    investigation,

evaluation, adjudication, and resolution of the charge against

John Doe[,] including, in particular, the actions of the Title IX

investigators and the AVPSA."        Id. ¶ 433.

           These allegations plausibly suggest that Piskadlo failed

to make an independent judgment on whether "the facts gleaned in

the investigation do indeed align with the findings offered by the

[i]nvestigator[s]" and that Dobrowski, in turn, disregarded that

procedural irregularity (among the others raised by Doe).                    The

lack of an independent judgment by Stonehill's decisionmakers

would be incompatible with the explicit terms of Stonehill's policy

and the promise of a fair and thorough investigation.                Moreover,

the administrators' alleged failure to properly scrutinize the

investigative    process     and     ensure       the    validity     of     the




                                   - 48 -
investigators'       finding    is    a   contractual    breach    that     plainly

supports an inference of prejudice to Doe.

             (e) Other Alleged Procedural Flaws

             In his complaint and briefing, Doe alludes to additional

ways   in    which    Stonehill       allegedly     breached   his      reasonable

expectations in its handling of his case.               As indicated above, we

decline     to   address    most     of   these    allegations,    as    they   are

unsupported by the policy provisions on which Doe relies, belied

by the facts alleged in his complaint, or insufficiently developed.

See, e.g., Plazzi v. FedEx Ground Package Sys., Inc., 52 F.4th 1,

7 (1st Cir. 2022).         We briefly address only Doe's contention that

he was denied his right to an "iterative" inquiry, including an

ability to cross-examine Roe.

             In support of this contention, Doe directs us to Haidak

v. University of Massachusetts-Amherst, 933 F.3d 56 (1st Cir.

2019), which describes an iterative inquiry as one where the

"questioning of the complainant 'was informed' by the respondent's

testimony."      Appellant's Reply Br. at 6 (quoting Haidak, 933 F.3d

at 70).     However, Doe identifies no language in the policy, beyond

the college's commitment to "thoroughness," that suggests a right

to cross-examination or other specific elements of an iterative

process, and we have found none. Moreover, his complaint indicates

that the investigators took several steps that Doe identifies as

characteristic       of    an   "iterative"       investigation:     they   "posed


                                      - 49 -
questions to [Roe] based on [Doe]'s assertions," Compl. ¶ 299, and

they permitted both parties to review Part 1 of the report and

submit additional information, see id. ¶ 333.          To be sure, we have

identified flaws in the execution of Stonehill's process.               But a

commitment to "thoroughness" does not imply the use of a specific

investigative model, and Doe's expectations to the contrary are

not reasonable.

          (f) Reasonable Expectations: Summary

          We   conclude   that    Doe     has     plausibly   alleged    that

Stonehill breached his reasonable expectations by denying him the

opportunity to review all relevant facts before the final report

was sent to the AVPSA, failing to provide advance notice of Roe's

second   interview,   failing    to     perform    a   fair   and   thorough

investigation in the ways particularized herein, and failing to

ensure that the ultimate decisionmakers independently reviewed the

facts to assess whether he "more likely than not" engaged in

nonconsensual intercourse with Roe. In so concluding, we emphasize

that a court evaluating a motion to dismiss must take an indulgent

view of the alleged facts.       We must "accept as true all well-

pleaded facts alleged in the complaint" and draw all plausible

inferences from the complaint's allegations in the plaintiff's

favor.   Legal Sea Foods, LLC v. Strathmore Ins. Co., 36 F.4th 29,

34 (1st Cir. 2022) (quoting Alston v. Spiegel, 988 F.3d 564, 571

(1st Cir. 2021)).     Hence, to defeat dismissal of his contract


                                 - 50 -
claim, Doe must only plead facts giving rise to a plausible

inference that his reasonable expectations were not met because

Stonehill strayed from the promises made in its sexual misconduct

policy in ways that harmed his defense and affected the outcome.

          We have concluded that Doe has met this requirement with

the flaws we have identified.      Moreover, even if one or more of

those irregularities might be viewed in isolation as a "minor

deviation[] from designated procedures" without impact on the

outcome of the Title IX investigation,41 Doe has plausibly alleged

that, at least cumulatively, they had such an effect.

          We   note   that,   in   reaching   this   conclusion,   we

necessarily disagree with the district court's statement, echoed

by Stonehill, that Doe's complaint itself "arguably alleges he

violated the policy."   Stonehill Coll., 2021 WL 706228, at *11.

In making this observation, the district court cited paragraph 58

of Doe's complaint, in which Doe describes the beginning of the

November 19th incident as follows:

          Jane Roe then returned to her bed and lay down
          next to John Doe. In the same way he had on
          earlier occasions, he began to rub her back
          and then moved his hand to her vagina and began
          to digitally stimulate her. She began to make

     41 This "minor deviation" language in Stonehill's policy
applies only to the standard for appeals within the college. See
supra note 40. Nonetheless, that standard -- requiring that any
challenged procedural flaw affect the outcome of a Title IX
investigation -- also provides an apt formulation for assessing
the viability of Doe's breach-of-contract allegations under
Massachusetts law.


                               - 51 -
             moaning noises which, based on their prior
             sexual interaction, John Doe knew meant she
             was experiencing intense pleasure. When John
             Doe stopped, Jane Roe rolled onto her back and
             made her vagina more accessible to him. Based
             on their prior sexual interaction, John Doe
             believed that Jane Roe did this deliberately
             in order to make it easier for him to continue
             stimulating her.

Compl. ¶ 58.         As reproduced above, Stonehill's policy defines

consent as "informed, freely, and voluntarily given agreement,

communicated    by    clearly        understandable    words       or    actions,     to

participate in each form of sexual activity."                  The policy further

states   that   "[p]revious       sexual       relations   .   .    .    is    not   the

equivalent of consent to future sexual activity."

             Paragraph 58 does not rely on the fact that Doe and Roe

previously engaged in consensual sexual activity to justify Doe's

assumption that he had Roe's consent on November 19.                     Rather, the

paragraph reports circumstances on November 19 that Doe claims

resembled the beginning of their earlier consensual episodes, thus

demonstrating       why   he   believed    he    had   consent      on    the    fourth

occasion.     Doe admits that on the prior occasions he digitally

stimulated Roe based on her "physical cues" before asking for

permission to continue.         It is debatable whether the physical cues

on   which    Doe    relied     on     those    earlier    occasions          satisfied

Stonehill's requirement that consent be "communicated by clearly

understandable words or actions."                 But Roe concedes that the

earlier encounters, involving similar details to Doe's report of


                                       - 52 -
what occurred on November 19, were consensual.           Hence, this

paragraph does not contradict Doe's allegation that he understood

Roe's behavior on November 19, as described in the paragraph, to

likewise manifest consent -- and certainly does not constitute an

admission to violating Stonehill's policy.42

            2.   Basic Fairness

            Under Massachusetts law, in examining an asserted breach

of contract based on a school's handling of an allegation of sexual

misconduct against a student, we must also consider whether the

proceedings were conducted with basic fairness.      Cloud, 720 F.2d

at 725.     The basic fairness requirement appears chiefly concerned

with whether the school "act[ed] in good faith and on reasonable

grounds."    Coveney v. President & Trs. of Coll. of Holy Cross, 445

N.E.2d 136, 139 (Mass. 1983).      When, as here, "a school expressly

promises no less than basic fairness . . . the court's analysis to

ensure that the disciplinary proceedings were 'conducted with


     42  The   district   court   correctly   observed   that   the
circumstances on November 19, as alleged by Doe, were not identical
to his description of the earlier instances of sexual activity.
See Stonehill Coll., 2021 WL 706228, at *8 n.6.       For example,
rather than removing her clothing, as occurred in their first
encounter, Roe changed her clothing after Doe arrived in her room
on November 19. See Compl. ¶ 57 ("Jane Roe . . . told John Doe
that she was cold and rose from the bed, removed her t-shirt in
front of him . . . and put on a tank top and a fleece pullover.").
However, Doe alleges that on both the first occasion and on
November 19, Roe moved toward him in a way that made "her vagina
more accessible to him," id. ¶¶ 38, 58, and that on the other two
occasions she responded with "the same physical cues" as she had
given the first time, id. ¶¶ 41, 44.


                                  - 53 -
basic fairness' . . . focuses on assuring compliance with the

express contractual promise."         Bos. Coll. I, 892 F.3d at 88

(quoting Cloud, 720 F.2d at 725).

               We recently observed that, while the "denial of basic

fairness is a recognized theory of recovery [in Massachusetts],

the precise contours of such a claim are yet to be clearly

defined."       Sonoiki, 37 F.4th at 714.   We have few relevant cases

to draw from.       In one prior case addressing the "basic fairness"

test, we focused on whether the educational institution provided

adequate procedural protections for the student.       See Doe v. Trs.

of Bos. Coll., 942 F.3d 527, 534-35 (1st Cir. 2019).43      In another

case, we considered whether certain aspects of the disciplinary

process rendered the proceedings "unfair," but concluded that none

did.        Cloud, 720 F.2d 725-26.   Similarly, Massachusetts caselaw

provides few examples of what might constitute a breach of basic

fairness.        See, e.g., Schaer, 735 N.E.2d at 380 (finding that

allegations concerning the "improper admission of testimony" and

that "the hearing was conducted in an atmosphere of 'hysteria and

misinformation'" did not establish a breach of basic fairness);



        Similarly, the district court found no violation of the
       43

basic fairness requirement because the complaint indicated that
Doe "was provided a variety of procedural protections" and that
"he was able to explain his side of the story, review the facts
section of the report, meet with the investigators, and request
follow-up questions or interviews."    Stonehill Coll., 2021 WL
706228, at *14.


                                  - 54 -
Roe v. Northeastern Univ., No. 16-03335-C, 2019 WL 1141291, at *14

(Mass. Super. Ct. Mar. 8, 2019) (stating that "notice to [the

student under investigation] is -- as a matter of fundamental

fairness inherent in any college process -- essential prior to [a]

hearing and any related appeal").

           However, we need not define the precise contours of the

basic fairness analysis here for a simple reason: Stonehill made

a "commitment" in its sexual misconduct policy to "[e]ngag[e] in

an impartial, prompt, fair, and equitable investigative process to

resolve reports of sexual gender-based misconduct,"                     (emphasis

added), and we have concluded that Doe has adequately alleged

procedural irregularities that may have resulted in prejudice to

his defense and, hence, affected the outcome of the misconduct

inquiry.   Whatever else the requirement of "basic fairness" means,

we   cannot     reconcile   plausible       allegations     of        prejudicial

investigative    flaws   with   Stonehill's     commitment       to    provide    a

"fair" process.

           We   thus   conclude    that   Doe   has   stated     a    breach-of-

contract   claim    under   both   theories     available      to     him   under

Massachusetts law.

B.   Title IX

           Title IX provides that "no person . . . shall, on the

basis of sex, . . . be subjected to discrimination under any

program or activity receiving Federal financial assistance."                     20


                                   - 55 -
U.S.C. § 1681(a). A claim of sex bias in the enforcement or design

of a college's sexual misconduct policy may state a claim under

Title IX.    See, e.g., Bos. Coll. I, 892 F.3d at 89-90.      It is

undisputed that Stonehill receives federal financial assistance

and is thus covered by Title IX.

            We have not set forth a single test for analyzing this

type of Title IX claim, see Bos. Coll. I, 892 F.3d at 90, and have,

instead, recognized several ways in which a plaintiff may establish

sex discrimination.    The two theories discussed by the district

court that we consider most pertinent to Doe's Title IX allegations

are "selective enforcement" and "erroneous outcome."44

            To succeed with a "selective enforcement" claim under

Title IX, a plaintiff must demonstrate that "the severity of the

penalty and/or the decision to initiate the proceeding was affected

by the student's gender."    Haidak, 933 F.3d at 74 (quoting Yusuf

v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994)).       A plaintiff


     44 Some courts have framed the Title IX query in terms that
more closely track the statutory language: "'[D]o the alleged
facts, if true, raise a plausible inference that the university
discriminated against [the plaintiff] "on the basis of sex"'?"
Doe v. Samford Univ., 29 F.4th 675, 686 (11th Cir. 2022) (second
alteration in original) (quoting Doe v. Purdue Univ., 928 F.3d
652, 667-68 (7th Cir. 2019)); see id. (listing other circuits that
have adopted the Purdue University approach). The Eleventh Circuit
in Samford University slightly modified the Purdue University
inquiry, asking "whether the alleged facts, if true, permit a
reasonable inference that the university discriminated against Doe
on the basis of sex." Id. at 687. Here, we choose to use the
frameworks most applicable to Doe's specific contentions that also
were discussed by the district court and the parties.


                               - 56 -
relying     on    an     "erroneous      outcome"    theory     must      allege    facts

"'cast[ing] some articulable doubt on the accuracy of the outcome

of the disciplinary proceeding,' and indicating that 'gender bias

was   a    motivating      factor.'"        Bos.     Coll.     I,   892    F.3d    at   90

(alteration in original) (quoting Yusuf, 35 F.3d at 715).45                          Such

facts may take the form of "particular evidentiary weaknesses[,]

. . . particularized strengths of the defense," or "particular

procedural flaws affecting the proof."                 Yusuf, 35 F.3d at 715.

             1.    Selective Enforcement

             The district court dismissed Doe's selective enforcement

claim because it found he "ha[d] not plausibly alleged any facts

[suggesting] that his proceeding was initiated because of his

gender,     or    that    male    and    female     students    accused      of    sexual

misconduct       are   treated      differently"      by   Stonehill.        Stonehill

Coll., 2021 WL 706228, at *6.              The court explained that Doe cited

no facts "suggesting anything other than that Stonehill responds

to the complaints it receives, regardless of the genders of the

parties involved."            Id.       We agree with the district court's

analysis.

             To    support       his    selective    enforcement       theory,      Doe's

complaint alleges that "in virtually all cases of alleged sexual


      45 As illustrated above, despite Title IX's language
prohibiting discrimination "on the basis of sex," 20 U.S.C.
§ 1681(a), courts sometimes refer to "gender bias" when describing
the prohibited motivation.


                                          - 57 -
misconduct at Stonehill, the accused student is a male and the

accusing student is a female," Compl. ¶ 480, and he further

alleges, "on information and belief, [that] a female student at

Stonehill has never been disciplined, much less expelled, for

alleged sexual misconduct," id. ¶ 481.      As the district court

pointed out, we rejected a similar argument in Doe v. Trustees of

Boston College, where the plaintiffs argued that the college's

disciplinary procedures were "infected with systemic gender bias"

because, during a ten-year period, "only male students have been

accused of sexual assault."   Bos. Coll. I, 892 F.3d at 90-92.   We

explained that "[i]t is unreasonable to draw such an inference [of

sex bias] from this information rather than recognize that other

non-biased reasons may support the gender makeup of the sexual

misconduct cases" at the college.   Id. at 92; see also Doe v. Brown

Univ., 43 F.4th 195, 207 (1st Cir. 2022) (noting a study showing

that "[m]ore women lodge complaints of sexual misconduct by men

than vice versa").   Likewise, Doe alleges no facts that plausibly

support an inference that Stonehill imposes more severe penalties

for sexual misconduct on men than on women.     Rather, he alleges

that Piskadlo informed him "that Stonehill had only one sanction

for the offense of 'nonconsensual sexual intercourse' -- immediate

dismissal from Stonehill" -- and that "dismissal was always imposed

irrespective of the [specifics of the] accused student's conduct."

Compl. ¶ 389.   The allegation that Stonehill consistently applies


                              - 58 -
the same punishment for a particular type of misconduct does not

demonstrate differential treatment based on sex.

              Without being able to rely on the assertion that the

accused students are virtually all male, Doe is left with a bare

assertion of selective enforcement unsupported in any other way.

We need not accept allegations "too meager, vague, or conclusory

to   remove    the    possibility      of   relief   from   the    realm      of   mere

conjecture."         Saccoccia, 955 F.3d at 174 (quoting Starr Surplus

Lines Ins. Co. v. Mountaire Farms Inc., 920 F.3d 111, 114 (1st

Cir. 2019)).       Thus, we conclude that Doe has not plausibly alleged

a selective enforcement claim.

              2.   Erroneous Outcome

              To plausibly assert an erroneous outcome claim, Doe must

allege facts that both cast articulable doubt on the result of his

disciplinary proceedings and indicate that his sex was a motivating

factor in the outcome.         Bos. Coll. I, 892 F.3d at 90. The district

court   concluded       that   Doe's    complaint     failed      to   meet    either

requirement.       We disagree that Doe's complaint fails to plausibly

allege articulable doubt, but we nonetheless agree that Doe's Title

IX claim fails because he has not plausibly alleged that the flaws

in his disciplinary proceedings are attributable to sex bias.                        We

explain our conclusion for each prong below.




                                       - 59 -
            (a) Articulable Doubt

            As described above,          Doe     asserts numerous       procedural

flaws in Stonehill's investigation that he claims undermine the

validity of its outcome: the investigators' inclusion of the "it's

not ok" exchange between Roe and Witness #2 in the final report

without   having     provided    Doe    the     opportunity      to   challenge   or

investigate its provenance or veracity; the failure to give Doe

advance notice of Roe's second interview; the failure to question

Roe closely on the details of the November 19th incident or

corroborate her statement that she was heavily intoxicated on the

night of November 19, while minimizing her mischaracterization of

her prior sexual relationship with Doe; the investigators' failure

to   provide   a   rationale     in    their     report    for   rejecting      Doe's

explanation    for    his   apologetic          Snapchat    messages;     and     the

seemingly   superficial     review      of    the   investigators'       report    by

Piskadlo and Dobrowski.         We agree that, when considered together,

the procedural irregularities plausibly cast articulable doubt on

the investigators' finding, adopted by Stonehill, that "it is more

likely than not" that Doe violated Stonehill's sexual misconduct

policy.

            (b) Sex Bias

            We next consider whether Doe adequately alleged facts

suggesting "a causal connection between the outcome of [his]

disciplinary proceedings and gender bias."                Bos. Coll. I, 892 F.3d


                                       - 60 -
at 91.46   In evaluating claims of sex bias, courts have deemed

relevant both serious flaws in the disciplinary proceedings and

external pressure on schools to vigorously pursue claims of sexual

misconduct.     See infra.    Doe's complaint alleges that both factors

exist in his case and support a plausible inference that sex bias

affected the outcome of his disciplinary proceedings.

           We     agree      with     other   courts   that   procedural

irregularities may be relevant in identifying sex discrimination

under Title IX.     See, e.g., Doe v. Regents of Univ. of Cal., 23

F.4th 930, 940 (9th Cir. 2022); Doe v. Oberlin Coll., 963 F.3d

580, 586-87 (6th Cir. 2020); Menaker v. Hofstra Univ., 935 F.3d

20, 31 (2d Cir. 2019).              We also are mindful, however, that

procedural errors are not inevitably a sign of sex bias.           See,

e.g., Doe v. Univ. of So. Ind., 43 F.4th 784, 797 (7th Cir. 2022)

(noting that an inference of sex bias may be unsupportable when

the plaintiff alleges a host of "procedural choices that could


     46Doe urges us to adopt the pleading standard for Title IX
cases articulated by the Second Circuit in Doe v. Columbia
University, 831 F.3d 46 (2d Cir. 2016), in which the court stated
that a plaintiff must allege facts showing "a minimal plausible
inference" of sex discrimination.     Id. at 55.    Although Doe
summarily suggests that the Second Circuit's standard is less
demanding than the pleading standard we ordinarily apply when
evaluating a motion to dismiss, he does not explain how it would
-- or should -- differ in application from our obligation to draw
all plausible inferences in the plaintiff's favor and our
recognition that the plaintiff's burden at the motion to dismiss
stage is a relatively light one. We therefore decline to delve
into this issue.   See Plazzi, 52 F.4th at 7 (deeming waived an
argument that plaintiffs did not adequately develop on appeal).


                                     - 61 -
arguably be considered mistakes"). The challenge is to distinguish

between proceedings plausibly affected by sex bias in violation of

Title IX and proceedings whose alleged flaws are not attributable

to sex bias.    Id. at 793-94.      For example, other plausible reasons

for   procedural         irregularities          may    include     "ineptitude,

inexperience,      and    sex-neutral        pro-complainant      bias."    Doe    v.

Samford Univ., 29 F.4th 675, 692 (11th Cir. 2022).

            Here, although we have identified potentially serious

flaws in Doe's disciplinary proceedings, Doe has failed to plead

sufficient     facts     to   support    a    plausible   inference        that   the

irregularities are attributable to sex bias. To be sure, the facts

as alleged may plausibly suggest undue solicitude to Roe.                         But

deference to Roe, without more, does not show that her treatment

-- or Doe's -- is attributable to sex rather than to some other

reason, such as Roe's status as the complainant.                      Beyond his

unsupported allegation that Stonehill penalizes men for sexual

misconduct more severely than women, Doe does not allege that

Stonehill    has   treated      sexual       assault   claims   brought      by   men

differently from such claims brought by women.                    His allegation

that "[s]tudents accused of sexual misconduct at Stonehill . . .

have invariably been male," which he asserts "on information and

belief," Compl. ¶ 478, fails to show sex bias in the investigation

for the same reason that his selective enforcement claim fails --

i.e., the disparity in the number of claims brought by men and


                                    - 62 -
women       does    not    demonstrate          that    Stonehill's          procedures         are

generally         biased    against       men    or     that       the    outcome       of   Doe's

proceedings was motivated by his sex.

               Importantly, even with the serious alleged flaws we have

identified, the disciplinary process in this case was not as

inexplicably and egregiously one-sided as in cases where courts

have       concluded       that    the    allegations              supported      a     plausible

inference of sex bias. In Doe v. Columbia University, for example,

the       plaintiff      alleged    that       the     accusing       student's         claim   of

nonconsensual intercourse was unsupported by any evidence and that

the university "declined even to explore the testimony of [his]

witnesses."        831 F.3d 46, 57 (2d Cir. 2016); see also Doe v. Purdue

Univ., 928 F.3d 652, 657-658, 669 (7th Cir. 2019) (noting, among

other       circumstances,         that       the      accused       student          was    denied

permission to present witnesses when he met with the advisory panel

tasked with making a recommendation on the case; the complainant

did not appear at that meeting and "did not even submit a statement

in    her    own    words";       and    the    Dean     of    Students          described      the

complainant as "a credible witness" even though she had never

spoken with her); Univ. of So. Ind., 43 F.4th at 794 (listing and

describing cases in which "[t]he plaintiff alleged what amounted

to    a    sham    grievance       process").           Doe    was       given    a    meaningful

opportunity         to    present       his    version        of    what    occurred.           The

investigators requestioned Roe after hearing Doe's side of the


                                              - 63 -
story and, albeit inadequately, they noted in their final report

that she initially gave an inaccurate description of their prior

sexual   activity.     Hence,   although   Doe   has   plausibly   alleged

contractual breaches that may have harmed his defense, Stonehill's

conduct was not so egregious that -- absent any other indicators

of sex bias -- it alone supports an inference that the college was

motivated to discipline him because of his sex.

           Doe alleges that external pressures on Stonehill also

are relevant in assessing the adequacy of his Title IX claim and,

in combination with the procedural flaws, give rise to a plausible

inference of sex bias.       We agree with the consensus among the

circuits that pressure from a federal investigation into a school's

handling of sexual misconduct cases can "establish background

indicia of sex discrimination."      Schwake v. Ariz. Bd. of Regents,

967 F.3d 940, 949 (9th Cir. 2020); see also Doe v. Univ. of Ark.-

Fayetteville, 974 F.3d 858, 865 (8th Cir. 2020) (citing the

relevance of "[e]xternal pressure on a university" to demonstrate

that it was acting vigorously in response to complaints by female

students); Doe v. Univ. of Scis., 961 F.3d 203, 209-10 (3d Cir.

2020) (same); Doe v. Univ. of Denver, 952 F.3d 1182, 1192-93 (10th

Cir. 2020) (same); Purdue Univ., 928 F.3d at 668-69 (same); Doe v.

Baum, 903 F.3d 575, 586-87 (6th Cir. 2018) (same); cf. Columbia

Univ., 831 F.3d at 57-58 (citing pressure from the student body

and the public).     Such an inquiry, when initiated by the Office of


                                 - 64 -
Civil Rights ("OCR") of the Department of Education ("DOE"), has

been found relevant in Title IX cases based on the plausible

inference that a school would fear the loss of federal funding "if

it   could   not   show    that   it    was   vigorously   investigating   and

punishing sexual misconduct."           Purdue Univ., 928 F.3d at 668; see

also, e.g., Doe v. Miami Univ., 882 F.3d 579, 594 (6th Cir. 2018)

(considering, among other factors, the external pressure on the

university because of the "potential . . . loss of all federal

funds").

             Relying on this precedent, Doe alleges that several

complaints     about      Stonehill's    handling    of    sexual   misconduct

allegations on campus were pending in the OCR as of March 2016,

and he alleges that Stonehill was still under the scrutiny of the

OCR eighteen months later when the incident with Roe occurred.                He

asserts that, because of the OCR inquiry and the emergence of the

#MeToo movement in the fall of 2017, the college "felt pressure to

expedite the investigation and find a male student responsible for

sexual misconduct."         Compl. ¶ 209.       Doe also cites publicity in

March 2016 "related to th[e OCR] investigations."              Id. ¶ 492.47



      47The Title IX count of Doe's complaint includes the
allegation that "the very recent #METOO movement, and the DOE's
pending investigations against Stonehill, and the publicity
related to those investigations, all contributed to the
discriminatory conduct of Stonehill in its[] investigation,
determination of wrongdoing, and sanctioning of John Doe." Compl.
¶ 492.


                                       - 65 -
          In our view, however, the link Doe attempts to draw

between these background factors and his disciplinary proceedings

is too weak to create a plausible inference that sex bias played

a role in how the process unfolded.48 The Second Circuit's decision


     The record contains two March 2016 articles about the DOE
investigation into Stonehill's handling of an alleged sexual
assault. One article quotes an OCR "compliance team leader" as
saying that the OCR would be investigating whether Stonehill had
"failed to respond promptly and equitably to reports and/or
incidents of sexual violence of which it had notice."        Cody
Shepard, "Feds investigating Stonehill College for handling of
sexual    assaults,"   The    Enterprise    (Mar.   15,    2016),
https://www.wcvb.com/amp/article/feds-investigating-stonehill-
college-for-handling-of-sexual-assaults/8232745   (last   visited
Dec. 10, 2022).
     48 Our court has only once previously considered allegations
of external pressure on an educational institution in the context
of a Title IX claim. We concluded, at the summary judgment stage,
that appellants' reliance on Boston College's receipt of a 2011
"Dear Colleague Letter" was "conclusory and meritless" because
they did not "explain[] how the Dear Colleague Letter reflects or
espouses gender bias." Bos. Coll. I, 892 F.3d at 92. The DOE has
distributed guidance on various Title IX requirements to
educational institutions in the format of "Dear Colleague"
letters.   See, e.g., Letter from Russlynn Ali, Ass't Sec'y for
Civ.    Rts.,   U.S.   Dep't    of   Educ.    (Apr.   4,    2011),
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-
201104.pdf. As we have observed, the 2011 Letter "tied federal
funding for private colleges to their compliance with certain
requirements for handling sexual harassment and sexual violence on
their campuses." Bos. Coll. I, 892 F.3d at 91. Courts have found
the 2011 Letter relevant to the plausibility of a Title IX claim
because of the "accompanying pressure" to comply. Purdue Univ.,
928 F.3d at 669.
     Doe does not allege pressure on Stonehill from the 2011
Letter, which -- as he recognizes -- was withdrawn in 2017. In
its 2017 Dear Colleague Letter, the DOE noted that "[l]egal
commentators ha[d] criticized the 2011 Letter and [a 2014 Q&A
document] for placing 'improper pressure upon universities to
adopt procedures that do not afford fundamental fairness to
students accused of sexual misconduct.'"    Letter from Candice


                              - 66 -
in Doe v. Columbia University again provides a relevant contrast.

There,    contemporaneously          with        the    plaintiff's          disciplinary

proceedings,      there      was   an    outcry        on    campus       denouncing    the

university's handling of sexual assault claims brought by women,

see 831 F.3d at 50-51, and, two months earlier, an article about

the controversy appeared in the New York Post, id. at 50.                               The

university's president had promised to hold a town hall meeting on

the issue around the time of the plaintiff's hearing, and just a

few weeks earlier, a student newspaper specifically criticized the

university's Title IX investigator for inadequately investigating

sexual assault complaints.              Id. at 51; see also id. at 58 (noting

"the [c]omplaint's suggested inference that the [disciplinary]

panel adopted a biased stance in favor of the accusing female and

against the defending male varsity athlete in order to avoid

further fanning the criticisms that Columbia turned a blind eye to

such assaults").            Similarly, in Doe v. Purdue University, the

Seventh      Circuit   stated      that     an    inference          of    sex   bias   was

strengthened by the fact that, during the month of the plaintiff's

discipline, an article from The Washington Post titled "Alcohol

isn't the cause of campus sexual assault.                        Men are," 928 F.3d at

669,   was    added    to    the   Facebook      page       of   a   university     center



Jackson, Acting Ass't Sec'y for Civ. Rts., U.S. Dep't of Educ.
(Sept. 22, 2017), https://www2.ed.gov/about/offices/list/ocr/let
ters/colleague-title-ix-201709.pdf.


                                         - 67 -
"dedicated to supporting victims of sexual violence," id. at 656;

see also id. at 669 ("Construing reasonable inferences in [the

plaintiff's] favor, this statement, which [the center] advertised

to the campus community, could be understood to blame men as a

class for the problem of campus sexual assault rather than the

individuals who commit sexual assault.").

          Here, by contrast, Doe relies primarily on the DOE

inquiry that was publicized in March 2016 -- nearly two years

before the Title IX investigators submitted their final report in

his case.49   He cites no contemporaneous attention to the issue on

campus or in the press, and he does not allege that any Stonehill

representative involved in his case was targeted for specific

criticism for mishandling sexual assault complaints.      Nor does

Doe's bare invocation of the #MeToo movement, absent some facts


     49 Doe also alleges that an inference of sex discrimination
arises from the fact that Stonehill has separate procedures for
general student misconduct and sexual misconduct.      He premises
that assertion on a Q&A document issued by the DOE in 2017 stating
that, "[w]hen a school applies special procedures in sexual
misconduct cases, it suggests a discriminatory purpose." Compl.
¶ 218 (alteration in original).      However, we agree with the
district court that, read in context, the 2017 Q&A appears to be
addressing separate processes that have different burdens of
proof.    See Stonehill Coll., 2021 WL 706228, at *4.       It is
undisputed that Stonehill's misconduct policies uniformly use a
preponderance standard, and we therefore draw no inference from
Stonehill's use of separate procedures for sexual misconduct
allegations. We note, as an aside, that although Doe's complaint
alleges the violation of both policies, see, e.g., Compl. ¶ 423,
he develops no breach-of-contract argument premised on the general
student misconduct policy. We therefore consider any such argument
waived.


                               - 68 -
linking it to Stonehill's investigation and decision-making,50

carry him over the plausibility threshold.   The alleged pressure

on Stonehill to vigorously pursue sexual assault claims at best

gives rise to a plausible inference that Stonehill was motivated

to validate any claims it received, but Doe offers no facts

supporting an inference that the college's motivation differed for

men and women.

          We thus conclude that Doe has not adequately alleged a

Title IX claim under either the selective enforcement or erroneous

outcome theories.    With respect to the latter, although his

allegations suffice to plausibly suggest articulable doubt as to

the outcome of the disciplinary proceedings, he has not plausibly

alleged that sex bias played a role in motivating that outcome.

C.   Breach of Covenant of Good Faith and Fair Dealing

          In Massachusetts, "[t]he covenant of good faith and fair

dealing is implied in every contract."   Uno Rests., Inc. v. Bos.

Kenmore Realty Corp., 805 N.E.2d 957, 964 (Mass. 2004).   Doe makes

a fleeting argument that the district court erred by treating his

basic fairness claim and his good faith and fair dealing claim as



     50 Doe does allege that Roe was motivated by the #MeToo
movement, asserting in his complaint that "this movement struck a
chord with [her] because on October 20, 2017, she updated her
status on her Facebook page in support of #METOO." Compl. at 2.
But he does not allege that Stonehill was aware of her motivation
or explain how her motivation influenced Stonehill in carrying out
its investigation.


                              - 69 -
identical.   He does not explain, however, how the facts supporting

the two claims differ.   As we have recently stated, "the denial of

basic fairness concept is rooted in the implied promise of good

faith and fair dealing, meaning the denial of basic fairness is

the student disciplinary adjudications' version of claiming a

breach of the implied covenant of good faith and fair dealing."

Sonoiki, 37 F.4th at 716 (citation omitted).     Thus, as Doe does

not identify a distinct basis for this claim, we affirm the

district court's dismissal of it.    See Young v. Wells Fargo Bank,

N.A., 717 F.3d 224, 237 (1st Cir. 2013) (affirming the dismissal

of a duplicative claim).   51


D. Negligence and Negligent Infliction of Emotional Distress

          To state a claim for negligence under Massachusetts law,

one must allege that "the defendant owed the plaintiff a duty of

reasonable care, that the defendant breached this duty, that damage

resulted, and that there was a causal relation between the breach

of the duty and the damage."    Jupin v. Kask, 849 N.E.2d 829, 834-

35 (Mass. 2006).     As we have explained, however, when school

documents "prescribe [a] disciplinary process" that establishes a


     51 Doe's complaint also contains a separate count alleging
that Stonehill breached the "common law duty of fairness." Compl.
¶¶ 553-57. Doe does not address this claim in his brief, and we
cannot identify a "common law duty of fairness" in Massachusetts
caselaw that is distinct from the covenant of good faith and fair
dealing. We therefore consider this additional claim waived and
affirm the district court's dismissal of it.     See Abdisamad v.
City of Lewiston, 960 F.3d 56, 59 (1st Cir. 2020).


                                - 70 -
contractual relationship with its students, the school does not

owe "any additional independent duty [in tort] outside of their

existing contractual relationship."                 Bos. Coll. I, 892 F.3d at 94.

This principle also dooms Doe's negligent infliction of emotional

distress      claim     because        one       must    establish      negligence    to

successfully     set     forth     a    claim      for    negligent     infliction   of

emotional distress.          See Galvin v. U.S. Bank, N.A., 852 F.3d 146,

161 (1st Cir. 2017).

              The district court suggested that Doe's allegations of

negligent supervision and training may fall outside the limitation

for    tort   claims     premised      on    contractually      based     disciplinary

procedures.      See Stonehill Coll., 2021 WL 706228, at *15 n.11.

Even assuming that suggestion is correct, we agree                            with the

district court that Doe's complaint fails to state a plausible

claim of negligence rooted in negligent supervision or training.

See id. at *15.          To allege negligent supervision, "a plaintiff

must show that the 'employer [became] aware or should have become

aware of problems with an employee that indicated his unfitness,

and    the    employer      fail[ed]        to    take   further     action   such    as

investigating,         discharge        or       reassignment.'"          Helfman     v.

Northeastern     Univ.,      149    N.E.3d        758,   775   (Mass.    2020)    (first

alteration in original) (quoting Foster v. The Loft, Inc., 526

N.E.2d 1309, 1311 (Mass. App. Ct. 1988)).                      Doe argues, briefly,

that    Stonehill      is   liable      for       negligent    supervision       because


                                         - 71 -
Krentzman, the Title IX Coordinator, "did not adequately train

Bamford and Jordan," the investigators on Doe's case, and permitted

"their woeful incompetence in the investigation and determination

of responsibility."          Doe does not allege with any specificity how

Krentzman would have become aware of this alleged incompetence,

and his brief on appeal does not point to any specific facts

supporting this broad allegation.

              Nor does he allege facts plausibly showing that the Title

IX    investigators     or    the   reviewing   officials,     Piskadlo   and

Dobrowski, were not properly trained.            Rather, his allegations

suggest that they failed to act consistently with their training.

See, e.g., Compl. ¶¶ 293 (referring to the training received by

the   Title    IX   investigators),    431   (referring   to   the   training

received by Dobrowski).         Accordingly, we agree with the district

court that Doe's negligence-based claims fail.52

E. Defamation

              Lastly, Doe argues that he was defamed by the concluding

statement in the final report, which said, below the heading

"Investigative Findings": "The Investigators determined that based

on a preponderance of the evidence it is more likely than not that

[Doe] violated Policy S1.14, specifically, non-consensual digital


       Because we find that Doe's negligent supervision claim was
      52

properly dismissed, we need not reach his argument that his
intentional infliction of emotional distress claim may survive by
reference to the supervision claim.


                                    - 72 -
penetration of the vagina."53        The district court concluded that

the statement was not defamatory because it "clearly represents

the recommendation -- the opinion -- of the Title IX investigators

after conducting the investigation and reviewing the full factual

record."   Stonehill Coll., 2021 WL 706228, at *16.            In making this

determination, the district court noted that the statement "is

accompanied     by   cautionary     language"      and   "is   supported   by

disclosed, non-defamatory facts because it is accompanied by the

full [f]inal [r]eport."       Id.

           Statements    of    opinion       are   not    actionable   under

Massachusetts defamation law.         Scholz v. Delp, 41 N.E.3d 38, 45

(Mass. 2015).    "Whether a statement is a factual assertion or an

opinion is a question of law 'if the statement unambiguously

constitutes either fact or opinion.'"           Id. (quoting King v. Globe

Newspaper Co., 512 N.E.2d 241, 244 (Mass. 1987)).                The Supreme

Judicial Court of Massachusetts          has    set forth factors to       be

considered in evaluating whether a statement may be deemed a

statement of fact or of opinion as a matter of law:

     [T]he test to be applied . . . requires that the court
     examine the statement in its totality in the context in
     which it was uttered or published. The court must
     consider all the words used, not merely a particular
     phrase or sentence. In addition, the court must give
     weight to cautionary terms used by the person publishing

     53In his complaint, Doe asserted that the final report and
Dobrowski's letter denying his appeal "contained numerous false
and defamatory statements," Compl. ¶¶ 528, 530, but he focuses
solely on this statement on appeal.


                                    - 73 -
       the   statement. Finally, the court must consider all of
       the   circumstances surrounding the statement, including
       the   medium by which the statement is disseminated and
       the   audience to which it is published.

Cole v. Westinghouse Broad. Co., 435 N.E.2d 1021, 1025 (Mass. 1982)

(quoting Info. Control Corp. v. Genesis One Comput. Corp., 611

F.2d 781, 784 (9th Cir. 1980)).

             We agree with the district court that the challenged

statement,     taken    in    context,    is    inarguably    a   non-actionable

opinion.      Stonehill's policy states that the investigators will

prepare a report for the AVPSA that includes a "recommendation of

responsibility."       As the district court noted, the investigators'

recommendation was accompanied in the report by the facts -- not

themselves      challenged     as   defamatory        --   that   supported     the

recommendation.        See Piccone v. Bartels, 785 F.3d 766, 771 (1st

Cir.   2015)    ("[T]he      speaker     can   immunize    his    statement    from

defamation liability by fully disclosing the non-defamatory facts

on which his opinion is based.").                The recommendation also was

modified by the cautionary phrase "more likely than not."                 Hence,

under Massachusetts law, the challenged statement is unambiguously

an opinion that cannot support a defamation claim.

F. Additional Claims

             Given   its     dismissal    of    all   substantive    counts,    the

district court also dismissed the counts of the complaint seeking

a declaratory judgment, permanent injunction, and attorney's fees.



                                       - 74 -
See Stonehill Coll., 2021 WL 706228, at *17.            Because we reverse

the dismissal of Doe's breach-of-contract claim, we also reverse

the dismissals of the counts seeking a declaratory judgment and

permanent injunction.      We affirm dismissal of the attorney's fees

count, which was linked to Doe's Title IX claim.

                                    III.

           For the reasons set forth above, we affirm the district

court's dismissal of Doe's Title IX, covenant of good faith and

fair dealing, common law duty-of-fairness, negligence, negligent

infliction of emotional distress, and defamation claims, as well

as his count seeking attorney's fees.            We reverse the district

court's dismissal of Doe's breach-of-contract claim, as well as

the dismissal of the counts seeking a declaratory judgment and

permanent injunction, and we remand the case to the district court

for further proceedings on the plausible contractual breaches that

we have identified.

           We recognize that Doe has submitted a 569-paragraph

complaint that broadly incorporates all of his allegations within

each count.      Given that most of Doe's claims have been dismissed,

the   district    court   may   choose   to   require   Doe   to   amend   his

complaint,    or adopt other procedures,         so that the court         may

efficiently resolve the remaining breach-of-contract claim.

           So ordered.     No costs are awarded.




                                   - 75 -